Exhibit 10.2


AGREEMENT OF SALE AND PURCHASE
between
DWF III 1275 MARKET, LLC,
a Delaware limited liability company
“Seller”
and
DOLBY LABORATORIES, INC.,
a California corporation
“Buyer”
with Escrow Instructions for
CHICAGO TITLE COMPANY,
as Escrow Agent







--------------------------------------------------------------------------------










TABLE OF CONTENTS
Page
ARTICLE 1 CERTAIN
DEFINITIONS....................................................................................1
Section 1.1
Definitions.............................................................................................1

Section 1.2
Rules of
Construction............................................................................6

ARTICLE 2 AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE..................7
Section 2.1
Agreement to Purchase and
Sell...........................................................7

Section 2.2
Purchase
Price    ........................................................................................................7

Section 2.3
Deposit..................................................................................................7

Section 2.4
Independent
Consideration....................................................................7

Section 2.5
Assumption of
Obligations....................................................................8

ARTICLE 3 BUYER'S DUE
DILIGENCE..............................................................................8
Section 3.1
Buyer's Inspections and Due
Diligence..................................................8

Section 3.2
Delivery
Period......................................................................................8

Section 3.3
Site
Visits...............................................................................................9

Section 3.4
Buyer's Due Diligence
Indemnity...........................................................9

Section 3.5
Confidentiality.....................................................................................10

Section 3.6
Due Diligence
Period...........................................................................10

Section 3.7
Assumed
Contracts..............................................................................10

ARTICLE 4 TITLE AND
SURVEY........................................................................................11
Section 4.1
Title to Real Property;
Surveys.............................................................11

Section 4.2
Certain Exceptions to
Title...................................................................11

Section 4.3
Title
Insurance    ......................................................................................................12




--------------------------------------------------------------------------------








ARTICLE 5 REMEDIES AND DEPOSIT
INSTRUCTIONS................................................13
Section 5.1
Permitted Termination; Seller
Default..................................................13

Section 5.2
BUYER DEFAULT; LIQUIDATED DAMAGES...............................13

Section 5.3
Deposit
Instructions.............................................................................14

Section 5.4
Designation of Reporting
Person.........................................................15

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF
SELLER..............................16
Section 6.1
Representations and Warranties of
Seller..............................................16

Section 6.2
Duration of Representations, Warranties and Covenants; Limitations on
Liability......18

Section 6.3
Seller's Knowledge; Buyer's
Knowledge.............................................19

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF
BUYER...............................19
Section 7.1
Buyer's Representations and
Warranties..............................................19

Section 7.2
Buyer's Independent
Investigation.......................................................21

Section 7.3
Buyer's Release of
Seller......................................................................23

ARTICLE 8 LEASES; MAINTENANCE OF
PROPERTY...................................................24
Section 8.1
Certain Interim Operating
Covenants...................................................24

ARTICLE 9 CLOSING AND
CONDITIONS........................................................................25
Section 9.1
Escrow
Instructions.............................................................................25

Section 9.2
Closing................................................................................................25

Section 9.3
Seller's Closing Documents and Other
Items........................................25

Section 9.4
Buyer's Closing Documents and Other
Items........................................26

Section 9.5
Condition to
Closing............................................................................27

Section 9.6
Prorations and Closing
Costs...............................................................28

Section 9.7
Brokers................................................................................................30

Section 9.8
Expenses.............................................................................................31




--------------------------------------------------------------------------------








ARTICLE 10
MISCELLANEOUS.........................................................................................31
Section 10.1
Amendment and
Modification.............................................................31

Section 10.2
Risk of Loss/Condemnation and Insurance Proceeds/ Condemnation Awards......31

Section 10.3
Notices................................................................................................32

Section 10.4
Assignment.........................................................................................33

Section 10.5
Governing Law and Consent to
Jurisdiction.........................................33

Section 10.6
Counterparts........................................................................................34

Section 10.7
Entire
Agreement.................................................................................34

Section 10.8
Severability;
Survival..........................................................................34

Section 10.9
Attorney
Fees......................................................................................34

Section 10.10
Payment of Fees and
Expenses.............................................................34

Section 10.11
Confidential
Information.....................................................................34

Section 10.12
Performance Due On Day Other Than Business Day............................35

Section 10.13
No Joint
Venture..................................................................................35

Section 10.14
No
Memorandum................................................................................35

Section 10.15
Waiver of Jury
Trial..............................................................................35

Section 10.16
Not an
Offer.........................................................................................36

Section 10.17
Limited
Liability..................................................................................36

Section 10.18
No Third Party
Beneficiaries................................................................36

Section 10.19
Time of
Essence...................................................................................36

Section 10.20
No
Waiver............................................................................................36

Section 10.21
Further
Acts.........................................................................................36








--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES


Exhibit “A”
Description of Land

Exhibit “B”
Schedule of Assumed Contracts

Exhibit “C”
List of Service and Other Contracts

Exhibit “D”
Form of Deed

Exhibit “E”
Form of Bill of Sale

Exhibit “F”
Form of Assignment and Assumption of Contracts

Exhibit “G”
Environmental Reports

Exhibit “H”
Form of FIRPTA Certificate

Exhibit “I” Depiction of Plaza Area


 


--------------------------------------------------------------------------------




AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), dated as of June 8,
2012, is between DWF III 1275 MARKET, LLC, a Delaware limited liability company
(“Seller”), and DOLBY LABORATORIES, INC., a California corporation (together
with its permitted successors and assigns “Buyer”).
ARTICLE 1
CERTAIN DEFINITIONS
Section 1.1    Definitions. The parties hereby agree that the following terms
shall have the meanings hereinafter set forth, such definitions to be applicable
equally to the singular and plural forms, and to the masculine and feminine
forms, of such terms:
“Affiliate” shall mean any person or entity that directly, or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with Buyer or Seller, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have the meanings correlative to
the foregoing.
“Agreement” shall mean this Agreement, as the same may be amended, modified, or
supplemented from time to time in writing by the parties hereto.
“Assignment and Assumption of Contracts” shall have the meaning ascribed in
Section 9.3(c).
“Assumed Contracts” shall have the meaning ascribed in Section 3.7(a).
“Basket” shall have the meaning ascribed in Section 6.2.
“Bill of Sale” shall have the meaning ascribed in Section 9.3(b).
“Brokers” shall mean, collectively, CAC Group Inc. and Resource Real Estate
Group, Inc.
“Breach Notice” shall have the meaning ascribed in Section 6.2.
“Broker's Commission” shall have the meaning ascribed in Section 9.7.
“BSA” shall have the meaning ascribed in Section 6.1(o).
“Buyer’s Closing Conditions” shall have the meaning ascribed in Section 9.5(a).
“Buyer Representative” shall have the meaning ascribed in Section 6.3.
“Cap” shall have the meaning ascribed in Section 6.2.




--------------------------------------------------------------------------------




“Close Associate” is a person who is widely and publicly known to maintain an
unusually close relationship with a Senior Foreign Political Figure, and
includes a Person who is in a position to conduct substantial United States and
non-United States financial transactions on behalf of the Senior Foreign
Political Figure.
“Closing” shall have the meaning ascribed in Section 9.2.
“Closing Date” shall mean the date on which the Closing shall occur, but in no
event later than the date set forth in Section 9.2 (as the same may be extended
in accordance with the terms of this Agreement), as to which date time shall be
of the essence.
“Closing Statement” shall have the meaning ascribed in Section 9.6(a).
“Confidentiality Agreement” shall have the meaning ascribed in Section 3.5.
“Contracts” shall mean the service contracts, construction contracts and other
contracts described in Exhibit “C” and all material other service contracts,
construction contracts and other contracts entered into by Seller in connection
with the ownership, operation, management, use, design and construction of the
Property.
“Current Billing Period” shall have the meaning ascribed in Section 9.6(f).
“Current Tax Year” shall have the meaning ascribed in Section 9.6(c).
“Data Room Website” shall have the meaning ascribed in Section 6.3.
“Deed” shall have the meaning ascribed in Section 9.3(a).
“Deposit” shall have the meaning ascribed in Section 2.3.
“Designee” shall have the meaning ascribed in Section 10.4.
“Due Diligence” shall have the meaning ascribed in Section 3.1.
“Due Diligence Items” shall mean those items, documents and deliveries made and
delivered to Buyer pursuant to Section 3.2.
“Effective Date” shall mean the date of this Agreement.
“Environmental Laws” means all federal, state and local environmental laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations issued by any Governmental Entity and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to or affect each Real Property or the Improvements, or any portion
thereof, the use, ownership, occupancy or operation of each Real Property or the
Improvements, or any portion thereof, or Seller or Buyer, and as the same have
been amended, modified or supplemented from time to time prior to the date of
this Agreement, including but not limited to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980




--------------------------------------------------------------------------------




(42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49
U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon
and Indoor Air Quality Research Act (42 U.S.C. § 7401 note, et seq.), the
Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.),
state and local laws applicable to the same or similar subject matter, and any
and all rules and regulations which have become effective prior to the date of
this Agreement under any and all of the aforementioned laws.
“Escrow Agent” shall mean the Title Company.
“Fixtures” shall mean the fixtures which are located at and affixed to any of
the Improvements as of the Closing Date.
“Go Forward Notice” shall have the meaning ascribed in Section 3.6.
“Governmental Entity” means the various governmental and quasi-governmental
bodies or agencies having jurisdiction over Seller, the Real Property or the
Improvements or any portion thereof.
“Hazardous Materials” means any pollutants, contaminants, hazardous or toxic
substances, materials or wastes (including petroleum, petroleum by-products,
radon, asbestos and asbestos containing materials, polychlorinated biphenyls
(“PCBs”), PCB-containing equipment, radioactive elements, infectious agents, and
urea formaldehyde), as such terms are used in any Environmental Laws (excluding
solvents, cleaning fluids and other lawful substances customarily used in an
office building environment, to the extent in closed containers and stored, used
and disposed of in compliance with Environmental Laws).
“Holiday” shall have the meaning ascribed in Section 10.12
“Immediate Family Member” includes the parents, siblings, spouse, children and
in-laws of a Senior Foreign Political Figure.
“Improvements” shall mean the buildings, improvements, infrastructure, Fixtures
and structures located on the Real Property, including the building commonly
known as 1275 Market Street, San Francisco, California (the “Building”).
“Independent Consideration” shall have the meaning ascribed in Section 2.4.
“Land” shall mean that certain parcel of land and appurtenances thereto more
particularly described on Exhibit “A,” including Seller's right, title and
interest in and to all rights-of-way, open or proposed streets, alleys,
easements, privileges, strips or gores of land located on or adjacent to such
parcels of land, and all rights and interests of Seller under any recorded
documents benefitting the Real Property.




--------------------------------------------------------------------------------




“Licensee Parties” shall mean those authorized agents, contractors, consultants,
and representatives of Buyer who shall inspect, investigate, test or evaluate
the Property on behalf of Buyer in accordance with this Agreement.
“Licenses and Permits” shall mean, collectively, to the extent assignable, all
licenses, permits approvals, certificates of occupancy, dedications, subdivision
maps and entitlements now or hereafter issued, approved or granted by any
Governmental Entity in connection with the Real Property and Improvements,
together with all renewals and modifications thereof.
“Liens” shall have the meaning ascribed in Section 4.2.
“Materials” shall have the meaning ascribed in Section 6.3.
“Monetary Liens” shall have the meaning ascribed in Section 4.2.
“Noticed Party” shall have the meaning ascribed in Section 6.2.
“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
“OFAC List” is any list of prohibited countries, individuals, organizations and
entities that is administered or maintained by OFAC, including: (i) Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), any related enabling legislation or any other similar executive
orders, (ii) the List of Specially Designated Nationals and Blocked Persons (the
“SDN List”) maintained by OFAC), and/or on any other similar list (“Other
Lists”) maintained by OFAC pursuant to any authorizing statute, executive order
or regulation, or (iii) a “Designated National” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515.
“Other List” shall have the meaning given to such term in the definition of
“OFAC List.”
“Patriot Act” shall have the meaning ascribed in Section 6.1(o).
“Permitted Exceptions” shall mean and include all of the following:
(i)    All Taxes not due and payable as of the date of the Closing, subject to
adjustment as herein below provided (it being agreed by Buyer and Seller that if
any tax or assessment is levied or assessed with respect to the Property after
the date hereof and the owner of the Property has the election to pay such tax
or assessment either immediately or under a payment plan with interest, Seller
shall elect to pay under a payment plan, which election shall be binding on
Buyer);
(ii)    All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any
(collectively, “Laws and Regulations”);
(iii)    All violations of building, fire, sanitary, environmental, housing and
similar Laws




--------------------------------------------------------------------------------




and Regulations existing on or before the last day of the Due Diligence Period;
and all additional violations of building, fire, sanitary, environmental,
housing and similar Laws and Regulations noted or issued after the last day of
the Due Diligence Period and on or before the date of the Closing which arise
from or relate to, or which will be cured by work that Seller is obligated to
perform hereunder; provided, however, that for the avoidance of doubt, the
foregoing shall in no event be deemed to limit, diminish or otherwise modify
Seller’s obligations in respect of the representation set forth in Section
6.1(l);
(iv)    All Assumed Contracts and any liens or encumbrances for work performed
thereunder from and after May 2, 2012; and
(v)    Any matters set forth in the Title Commitment or in any recorded document
referred to therein, as such Title Commitment may be amended or supplemented and
on the Survey or on any survey or updated survey of the Real Property obtained
by Buyer that are approved or deemed approved by Buyer pursuant to Section 4.2
of this Agreement, and any matter affecting the condition of title created by or
with the written consent of Buyer, its agents, representatives or employees.
“Person” means any individual, partnership, corporation, limited liability
company, limited liability partnership, trust or other entity.
“Personal Property” shall mean, in respect of the Real Property, all of the
right, title, and interest of Seller in and to the tangible personal property,
which is located at and used in connection with the Real Property, including
equipment, machinery, furniture, fixtures, cleaning supplies and building
inventory, and any computer software, databases or hardware used for purposes of
energy management, security, fire and/or life safety or other operations of the
Real Property. Personal Property shall not include any computer software which
is licensed to Seller (though it shall include any such software licenses to the
extent assignable without cost to Seller) any appraisals, budgets, strategic
plans for the Real Property, internal analyses, submissions relating to Seller's
obtaining of corporate authorization, attorney work product, or attorney-client
privileged documents, or other information in the possession or control of
Seller or Property Manager which Seller reasonably deems proprietary. For all
purposes hereunder, Personal Property shall be deemed to include all of Seller’s
right, title and interest in and to all building materials delivered or
deliverable to the Real Property as of the Closing Date pursuant to the terms of
the Assumed Contracts.
“Property” shall mean the Real Property, together with the Personal Property,
the Assumed Contracts, and to the extent transferable, all of Seller's right,
title and interest in and to all tangible and intangible assets of any nature
relating solely to the Property, specifically excluding stock options, stock
warrants, stock and like items, but including without limitation, (a) all
warranties, guaranties, indemnities related to the Real Property or the Personal
Property, (b) any plans, specifications, engineering studies, reports, drawings,
prints, designs, surveys, and other technical information and descriptions
relating to the Real Property, (c) all promotional materials, trademarks, trade
names, symbols, logos, works of art, graphic designs, and other intellectual or
intangible property related solely to the Property, including any trade name
associated with the Improvements (but excluding any intellectual property
associated with the name “Divco”, “DivcoWest” or “DWF” (collectively, the
“Intangible Property”), and (d) the Licenses and Permits.




--------------------------------------------------------------------------------




“Property Manager” shall mean those individuals or entities which manage the
Property.
“Purchase Price” shall have the meaning ascribed in Section 2.2.
“Real Property” shall mean the Land, the Improvements, and the Fixtures.
“Review Material” shall have the meaning ascribed in Section 6.3.
“Senior Foreign Political Figure” means a senior official of a major non-United
States political party or a senior executive of a government-owned corporation
not organized within the United States. In addition, a “Senior Foreign Political
Figure” includes any corporation, business or other entity that has been formed
by or for the benefit of a Senior Foreign Political Figure.
“Seller’s Certificate” shall have the meaning ascribed in Section 9.3(h).
“Seller’s Knowledge” shall have the meaning ascribed in Section 6.3.
“Seller Representative” shall have the meaning ascribed in Section 6.3.
“SRO” means a self-regulatory organization.
“Survey” shall mean that certain existing ALTA/ACSM Land Title Survey, dated
October 28, 2011, prepared by Sandis, Inc., Drawing No. 211033.
“Survival Period” shall have the meaning ascribed in Section 6.2.
“Taxes” shall have the meaning ascribed in Section 9.6(c).
“Title Commitment” shall have the meaning ascribed in Section 4.1.
“Title Company” shall mean Chicago Title Company, 455 Market Street, Suite 2100,
San Francisco, CA 94105.
“Title Documents” shall have the meaning ascribed in Section 4.1.
“Title Objections” shall have the meaning ascribed in Section 4.2.
“Title Policy” shall have the meaning ascribed in Section 4.3.
“Updated Due Diligence Material” shall have the meaning ascribed in Section 6.3.
Section 1.2    Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited




--------------------------------------------------------------------------------




to,” unless specifically designated otherwise. No rules of construction against
the drafter of this Agreement shall apply in any interpretation or enforcement
of this Agreement, any documents or certificates executed pursuant hereto, or
any provisions of any of the foregoing. This Agreement encompasses obligations,
rights, covenants, representations, warranties, actions and conditions
applicable to Seller, and it is understood that performance by Seller shall be
required by Buyer as set forth herein.
ARTICLE 2

AGREEMENT OF PURCHASE AND SALE; PURCHASE PRICE
Section 2.1    Agreement to Purchase and Sell. Seller agrees to sell, transfer,
convey and assign to Buyer, and Buyer agrees to purchase and accept and assume
(to the extent provided in Section 2.5 below), subject to the terms and
conditions stated herein, all of Seller's right, title and interest in and to
the Property.
Section 2.2    Purchase Price. Buyer shall pay Seller the purchase price of ONE
HUNDRED NINE MILLION EIGHT HUNDRED FIFTEEN THOUSAND SIX HUNDRED FORTY AND NO/100
DOLLARS ($109,815,640.00) (the “Purchase Price”) in immediately available funds
at Closing. The Purchase Price and such other funds as may be necessary to pay
Buyer's closing adjustments and prorations, shall be deposited with the Escrow
Agent on or before the Closing Date in accordance with this Agreement and paid
to Seller upon satisfaction of all conditions precedent to the Closing as
described herein.
Section 2.3    Deposit. Within three (3) business days of the execution and
delivery of this Agreement, Buyer shall deposit via wire transfer the sum of
FIVE MILLION FOUR HUNDRED NINETY THOUSAND SEVEN HUNDRED EIGHTY-TWO AND NO/100
DOLLARS ($5,490,782.00) in immediately available funds as a deposit (the
“Deposit”) with Escrow Agent, whose address is as indicated in Section 10.3. The
Deposit shall be held and delivered by Escrow Agent in accordance with the
provisions of this Agreement. Interest earned on the Deposit shall be considered
part of the Deposit for purposes of delivery of the Deposit by the Escrow Agent
and shall be applied against the Purchase Price. Except as otherwise expressly
set forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date.
Section 2.4    Independent Consideration. Contemporaneously with the execution
and delivery of this Agreement, Buyer has paid to Seller as further
consideration for this Agreement, in cash, the sum of One Hundred Dollars
($100.00) (the “Independent Consideration”), in addition to the Deposit and the
Purchase Price and independent of any other consideration provided hereunder,
which Independent Consideration is fully earned by Seller and is non-refundable
under any circumstances, but shall be applied against the Purchase Price. Buyer
and Seller agree that the Independent Consideration, together with the mutual
covenants and agreements set forth herein, are adequate to prevent this
Agreement from constituting a revocable option to purchase the Property.
Section 2.5    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing Buyer will execute and deliver the
Assignment and Assumption




--------------------------------------------------------------------------------




of Contracts with respect to (1) any obligations under the Assumed Contracts to
the extent accruing on or after the Closing Date, other than as set forth in
Section 9.6 below; and (2) any obligations under any Licenses and Permits to the
extent accruing on or after the Closing Date. The provisions of this Section 2.5
shall survive the Closing without limitation.
ARTICLE 3
BUYER'S DUE DILIGENCE
Section 3.1    Buyer's Inspections and Due Diligence. For a period commencing on
the Effective Date and expiring at 5:00 p.m. Pacific Time on June 25, 2012 (the
“Due Diligence Period”), Seller hereby grants to Buyer the right to conduct, its
examinations, inspections, testing, studies and investigations (herein
collectively called the “Due Diligence”) of the Property, information regarding
the Property, information available from Governmental Authorities with respect
to the Property and such documents applicable to the Property as Seller has
delivered or made available as set forth in Section 3.2 below and any other
matters as Buyer deems appropriate or necessary, in its sole and absolute
discretion, to its decision whether to purchase the Property. Except for any
limitations as may be imposed by Sections 3.3 and 3.4 below, and subject to
applicable law, Buyer may conduct such due diligence activities, inspections,
and studies of the Property as it deems necessary or appropriate, and examine
and investigate to its full satisfaction in its sole and absolute discretion all
facts, circumstances, and matters relating to the Property (including the
physical condition and use, availability and adequacy of utilities, access,
zoning, compliance with applicable laws, environmental conditions, engineering
and structural matters), title, survey matters, and any other matters it deems
necessary or appropriate for purposes of consummating this transaction. Prior to
entering the Property, Buyer shall provide Seller with the certificates of
insurance required under Section 3.3 of this Agreement. The Due Diligence and
any restoration pursuant to Section 3.3 of this Agreement shall be at Buyer's
sole cost and expense.
Section 3.2    Delivery Period.
(a)    Within three (3) days after the Effective Date, Seller shall have
delivered or caused to be delivered to Buyer Representative or deposited in the
Data Room Website, all material documents, files, reports and other information
in the possession or reasonable control of Seller or the Property Manager
relating to the condition, ownership, operation, construction or use of the
Property, other than any internal memoranda or correspondence of Seller,
documents subject to the attorney client privilege, any appraisals or other
valuation information, any budgets, strategic plans for the Real Property,
internal analyses, submissions relating to Seller’s obtaining of corporate
authorization and any other information in the possession or control of Seller
which Seller reasonably deems proprietary. The provisions of this Section 3.2(a)
shall survive the Closing, subject to the provisions of Section 6.2 hereof.
(b)    Buyer acknowledges that the documents, materials and information
furnished or made available to Buyer may have been prepared by third parties
other than Seller and/or prior to Seller’s ownership of the Property and that
all documents, materials, and information furnished to or made available to
Buyer are furnished or made available to Buyer for information purposes only and
without any representation or warranty by Seller with respect thereto, express
or implied, except




--------------------------------------------------------------------------------




as may otherwise be expressly set forth in Article 6 below and as limited by
Sections 6.3 and 7.3(b) below, and all such documents, materials, and
information are expressly understood by Buyer to be subject to the
confidentiality provisions of Sections 3.3 and 10.11 below.
Section 3.3    Site Visits. Buyer and its Licensee Parties shall have reasonable
access to the Real Property at reasonably agreed upon times for reasonably
agreed upon purposes on at least twenty four (24) hours' prior notice to Seller
(or such shorter period as Buyer and Seller may jointly and reasonably determine
in specific instances). Seller shall make reasonable efforts to have an agent
available to accompany Buyer or any Licensee Parties, and in all events Seller
shall have the right to have a representative present during any visits to or
inspections of the Real Property by Buyer or any Licensee Parties, provided,
however, the availability of any such representative shall not delay or hinder
Buyer’s access to the Property. Buyer will conduct its Due Diligence in a manner
which is not disruptive to the normal operation of the Real Property. Buyer will
not contact any governmental or quasi-governmental entities (other than, with
regards to any governmental entity, contacting the same for purposes of
searching and discussing publicly available information concerning the Property,
obtaining zoning and law compliance letter and performing Phase I environmental
inspections), without Seller's prior written consent. Notwithstanding the
foregoing or anything to the contrary in this Agreement, Buyer shall have the
right to meet and negotiate with municipal and governmental authorities for the
purposes of obtaining economic and other incentives and benefits that might be
available in connection with the transactions contemplated in this Agreement. In
the event that Buyer desires to conduct any physically intrusive Due Diligence,
such as sampling of soils, other media, building materials, or the like, Buyer
shall identify in writing exactly what procedures Buyer desires to perform and
request Seller's express written consent. Seller may withhold or condition
consent to any physically intrusive Due Diligence in Seller’s sole and absolute
discretion. Upon receipt of Seller's written consent, Buyer and all Licensee
Parties shall, in performing such Due Diligence, comply with the agreed upon
procedures and with any and all laws, ordinances, rules, and regulations
applicable to the Property and will not engage in any activities which would
knowingly violate any permit, license, or environmental law or regulation. Buyer
and its employees and contractors shall, at their expense: (i) maintain
comprehensive general liability (occurrence) insurance in an amount not less
than $2,000,000 covering any accident arising in connection with the presence of
Buyer or any of its contractors, employees or other persons acting at its
direction on the Real Property or Improvements, and deliver a certificate of
insurance, which names Seller, the Property Manager and such other persons as
Seller shall reasonably designate as additional insureds thereunder verifying
such coverage to Seller prior to entry upon the Real Property or Improvements;
(ii) promptly pay when due the costs of all entry and inspections and
examinations done by Buyer and its Licensee Parties with regard to the Property;
and (iii) restore any damage to the Real Property and Improvements caused by
Buyer’s Due Diligence to the condition in which the same were found before any
such entry upon the Real Property and inspection or examination was undertaken.
Section 3.4    Buyer's Due Diligence Indemnity. Buyer shall defend, indemnify,
and hold harmless Seller, Seller's managers, officers, partners, shareholders
and members, as applicable, and the Property Manager from and against all
losses, costs, damages, claims, and liabilities (whether arising out of injury
or death to persons or damage to a Property or otherwise) including, but not
limited to, costs of remediation, restoration and other similar activities,
mechanic's and




--------------------------------------------------------------------------------




materialmen's liens and attorneys' fees, arising out of or in connection with
Buyer's Due Diligence, Buyer's breach of its obligations under Section 3.5 or
Buyer's or any Licensee Parties' entry upon the Real Property, except to the
extent caused by (i) the gross negligence or willful misconduct of Seller,
Seller's managers, officers, partners, shareholders and members, as applicable,
and/or the Property Manager or (ii) caused solely by the discovery by Buyer of a
pre-existing condition. The foregoing indemnity shall not require Buyer to
remediate or otherwise address any pre-existing condition, except to the extent
any such pre-existing condition is exacerbated by Buyer’s Due Diligence. The
provisions of this Section 3.4 shall survive the Closing or, if the purchase and
sale is not consummated, any termination of this Agreement and shall not be
subject to the nine month limitation set forth in Section 6.2.
Section 3.5    Confidentiality. Buyer agrees that any information obtained from
Seller, Seller’s Broker or Seller’s agents by Buyer or its attorneys, partners,
accountants, advisors, consultants, lenders or investors or its attorneys,
partners, accountants, advisors, consultants, lenders or investors
(collectively, the “Permitted Outside Parties”) in the conduct of its Due
Diligence shall be treated as confidential pursuant to the terms of that certain
Mutual Non-Disclosure Agreement dated as of May 3, 2012 executed by Buyer and
Seller (the “Confidentially Agreement”) to the extent provided in the
Confidentiality Agreement (and subject to the terms thereof).
Section 3.6    Due Diligence Period. In the event that, during the Due Diligence
Period, Buyer elects in its sole and absolute discretion to proceed to Closing
in accordance with the terms of this Agreement, Buyer shall give Seller and
Escrow Agent written notice on or before 5:00 p.m. on the last day of the Due
Diligence Period of such election (the “Go Forward Notice”), whereupon Buyer
shall have no further right under this Section 3.6 to terminate the Agreement.
For the avoidance of doubt, a Go Forward Notice shall be deemed invalid and
ineffective to evidence Buyer’s election to proceed to Closing in accordance
with the terms of this Agreement if such notice contains any conditions to
Buyer’s obligations hereunder which are not already expressly contemplated by
this Agreement. In the event that Buyer has not given the Go Forward Notice to
Seller and Escrow Agent on or before 5:00 p.m. on the last day of the Due
Diligence Period, then this Agreement shall be deemed to have been terminated
for all purposes, except for Buyer’s continuing liability as described in
Sections 3.3, 3.4, 9.7 and 10.11 of this Agreement. If the Agreement is not
terminated as aforesaid, Buyer shall continue to have the right after expiration
of the Due Diligence Period to conduct further Due Diligence regarding the
Property. However, no such Due Diligence shall provide Buyer with any additional
right to terminate this Agreement on account thereof, except as otherwise
expressly provided elsewhere in this Agreement.
Section 3.7    Assumed Contracts.
(a)    At Closing, Buyer shall assume all obligations of Seller under the
seismic and elevator contracts described on Exhibit “B” attached hereto
(collectively, the “Assumed Contracts”). Prior to Closing, Seller shall observe
and perform its obligations under the Assumed Contracts in all material respects
insofar as may be necessary to avoid (i) termination of the Assumed Contracts,
(ii) any material re-pricing of services or materials provided thereunder, or
(iii) any unreasonable delay in the completion of the improvements contemplated
thereby. At least two (2) business days prior to Closing, Seller shall submit to
Buyer reasonable proof of payment of all amounts actually




--------------------------------------------------------------------------------




paid by Seller under the Assumed Contracts. The aggregate sum of such amounts
less $901,007 shall be reimbursed by Buyer to Seller at Closing.
(b)    During the term of this Agreement, Seller shall: (i) promptly provide
Buyer with copies of all (A) periodic written inspection reports prepared by
Seller’s construction manager, (B) written minutes of periodic construction
meetings between such construction manager and the other parties to the Assumed
Contracts to the extent prepared by such other parties, (C) progress payment
requests and related certifications received by Seller from such other parties
in accordance with the terms of the Assumed Contracts and (D) all written
notices delivered to Seller pursuant to the terms of the Assumed Contracts; (ii)
obtain Buyer’s prior consent (not to be unreasonably withheld, conditioned or
delayed) to any decisions under the Assumed Contracts involving change orders
which would have the effect of (A) increasing the aggregate cost of the work
under any particular Assumed Contract by more than $10,000 or (B) delaying
completion of the work under any particular Assumed Contract by more than ten
(10) days beyond the scheduled completion date under such Assumed Contract;
(iii) provide Buyer with advance notice of all regularly scheduled construction
meetings and allow Buyer’s representatives to participate in such meetings; and
(iv) exercise commercially reasonable efforts to obtain such estoppel
certificates from the other parties to the Assumed Contracts as Buyer may
reasonably request, provided that receipt of any such estoppel certificates
shall in no event be deemed a condition to Buyer’s obligation to proceed to
Closing in accordance with the terms of this Agreement if same is not terminated
pursuant to Section 3.6.
ARTICLE 4

TITLE AND SURVEY
Section 4.1    Title to Real Property; Surveys. Seller has caused the Title
Company to provide or otherwise make available to Buyer, and Buyer acknowledges
receipt of, (a) a title commitment with respect to the Property issued by the
Title Company (the “Title Commitment”), and (b) copies of all recorded documents
referred to on Schedule B of the Title Commitment as exceptions to coverage to
the extent received by Seller (the “Title Documents”). Buyer hereby acknowledges
that Seller has, prior to the Effective Date, provided to Buyer and Buyer
acknowledges receipt of copies of the Survey. At Buyer’s election and at its
sole cost and expense, Buyer may obtain an update to the Survey or a new survey;
provided, however, that the Due Diligence Period shall not be extended or
delayed in connection with obtaining such updated or new survey.
Section 4.2    Certain Exceptions to Title. Buyer shall have the right to object
in writing to any matters that are not Permitted Exceptions and that materially
and adversely affect Buyer's title to the Property which are disclosed in the
Title Commitment or in any update to the Title Commitment issued by the Title
Company or on the Survey or any update of the Survey or new survey (herein
collectively called “Liens”). Buyer shall deliver written notice of any such
objection with respect to matters shown on the Title Commitment, the Survey or
any update of the Survey or new survey, within five (5) days prior to the
expiration of the Due Diligence Period, or, with respect to matters shown on any
update to the Title Commitment, within the earlier of (i) two (2) business days
after Buyer receives such update to the Title Commitment (ii) the day prior to
the Closing Date. Unless Buyer shall timely object to the Liens, all Liens and
any other encumbrances which




--------------------------------------------------------------------------------




do not materially and adversely affect Buyer's title to the Property which are
set forth in any supplemental reports or updates to any title commitment or
Survey shall be deemed to constitute additional Permitted Exceptions. Any
matters which are timely objected to by Buyer shall be herein collectively
called the “Title Objections.” Seller may elect (but shall not be obligated) to
remove or cause to be removed, or insured over, at its expense, any Title
Objections, and shall be entitled to a reasonable adjournment of the Closing
(not to exceed five (5) days) for the purpose of such removal, which removal
will be deemed effected by the issuance of title insurance eliminating or
insuring against the effect of the Title Objections in a form reasonably
satisfactory to Buyer. Seller shall notify Buyer in writing by the earlier of
(x) two (2) business days after receipt of Buyer's notice of Title Objections
and (y) the expiration of the Due Diligence Period whether Seller elects to
remove the same. If Seller is unable to remove or to arrange for the Title
Company to endorse over any Title Objections prior to the Closing, or if Seller
elects not to remove one or more Title Objections, Buyer, on or before two (2)
business days after notice of Seller's inability to or election not to remove or
endorse over any Title Objections, may elect to either (a) terminate this
Agreement by giving written notice to Seller and Escrow Agent, in which event
the Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for those obligations which
expressly survive the termination of this Agreement as set forth in Sections 9.7
and 10.11, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional “Permitted Exceptions” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price. If Buyer fails to give Seller and Escrow Agent such written
notice in a timely manner, then Buyer shall be deemed to have elected to waive
such Title Objections and its right to terminate this Agreement pursuant to this
Section. Seller shall be obligated at Closing using the proceeds of the Purchase
Price, to cause the release of any voluntary monetary liens or encumbrances
affecting the Property, including the liens of any mortgages or deeds of trust
securing borrowed monies which are secured by the Property and any involuntary
monetary lien in an amount of less than $50,000 (“Monetary Liens”), which
Monetary Liens shall not constitute Permitted Exceptions. If the Property shall,
at the time of the Closing, be subject to any Monetary Liens, the same shall not
be deemed an objection to title provided that, at the time of the Closing,
either (1) Seller delivers immediately available funds at the Closing in the
amount required to satisfy the same and delivers to Buyer and/or the Title
Company at the Closing instruments in recordable form (and otherwise in form
reasonably satisfactory to the Title Company in order to omit the same as an
exception to its title policy) sufficient to satisfy and discharge of record
such liens and encumbrances together with the cost of recording or filing such
instruments and irrevocable instructions from the lienholder(s) to release and
record such instruments or (2) the Title Company will otherwise issue or bind
itself to issue a policy which will insure Buyer against collection thereof from
or enforcement thereof against the Property.
Section 4.3    Title Insurance. At Closing, the Title Company shall issue to
Buyer or be irrevocably committed to issue to Buyer an extended coverage ALTA
owner's form title policy (the “Title Policy”) in form and substance agreed upon
by Buyer and the Title Company as of the last day of the Due Diligence Period,
in the amount of the Purchase Price, insuring that fee simple title to the Real
Property is vested in Buyer subject only to the Permitted Exceptions and
containing affirmative coverage insuring against mechanics and materialsmen
liens which are not otherwise Permitted Exceptions . Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) to the
Title Policy as Buyer may reasonably require, provided that




--------------------------------------------------------------------------------




(a) such endorsements (or amendments) shall be at no cost to, and shall impose
no additional liability on, Seller, (b) Buyer's obligations under this Agreement
shall not be conditioned upon Buyer's ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the transaction contemplated by this Agreement
without reduction of or set off against the Purchase Price, and (c) the Closing
shall not be delayed as a result of Buyer's request. Notwithstanding anything to
the contrary, at Closing, Seller agrees to deliver to the Title Company such
documents as are reasonably required by the Title Company to evidence Seller's
authority to consummate the transaction contemplated hereby and owner's title
affidavits in the form reasonably acceptable to Seller and the Title Company.
ARTICLE 5

REMEDIES AND DEPOSIT INSTRUCTIONS
Section 5.1    Permitted Termination; Seller Default. If the sale of the
Property is not consummated due solely to a default by Seller hereunder, Buyer
shall be entitled, as its sole remedy, either (a) to terminate this Agreement by
giving Seller written notice of such election prior to Closing, in which case
the Deposit shall be returned to Buyer and Buyer may seek an action for damages
to recover Buyer's actual out‑of‑pocket costs incurred with its Due Diligence
activities and the negotiation of this Agreement up to a maximum of $200,000.00,
or (b) to enforce specific performance of this Agreement and obtain damages for
any third-party out-of-pocket costs incurred by Buyer in pursuing such remedy
(including reasonable attorneys’ fees) up to a maximum of $100,000. Except as
set forth above, Buyer expressly waives its rights to seek any damages in the
event purchase and sale of the Property is not consummated due to Seller's
default hereunder. If the Closing does not occur for any reason other than
Buyer’s default, Buyer shall be entitled to receive back the Deposit.
Section 5.2    BUYER DEFAULT; LIQUIDATED DAMAGES. IF THE SALE IS NOT CONSUMMATED
DUE TO ANY DEFAULT BY BUYER HEREUNDER, THEN SELLER SHALL RETAIN THE DEPOSIT AS
LIQUIDATED DAMAGES, WHICH RETENTION SHALL OPERATE TO TERMINATE THIS AGREEMENT
AND RELEASE BUYER FROM ANY AND ALL LIABILITY HEREUNDER, EXCEPT AS PROVIDED IN
SECTIONS 9.7 AND 10.11 AND THE FOREGOING SHALL BE THE SOLE AND EXCLUSIVE REMEDY
OF SELLER (SELLER HEREBY WAIVES ALL OF ITS OTHER LEGAL OR EQUITABLE REMEDIES,
INCLUDING INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE). THE PARTIES HAVE AGREED
THAT SELLER'S ACTUAL DAMAGES, IN THE EVENT OF A FAILURE TO CONSUMMATE THIS SALE
DUE TO BUYER'S DEFAULT, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
BY SIGNING THIS AGREEMENT, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE
STATEMENTS MADE ABOVE AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL
WHO EXPLAINED, AT THE TIME THIS




--------------------------------------------------------------------------------




AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION. THE
FOREGOING PROVISION IS INTENDED TO CONSTITUTE A PROVISION FOR LIQUIDATED DAMAGES
TO SELLER PURSUANT TO SECTIONS 1671, 1676, AND 1766 OF THE CALIFORNIA CIVIL
CODE, AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR PENALTY WITHIN THE
MEANING OF SECTION 3275 OR SECTION 3369 OF THE CALIFORNIA CIVIL CODE. THE
FOREGOING IS NOT INTENDED TO LIMIT BUYER'S OBLIGATIONS UNDER SECTIONS 3.4, 9.7,
10.9 AND 10.11. BUYER AND SELLER AGREE THAT THE TERMS, WAIVERS AND PROVISIONS OF
THIS SECTION ARE OF THE ESSENCE OF THIS AGREEMENT AND BUT FOR SUCH TERMS,
WAIVERS AND PROVISIONS, SELLER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT. TO
SIGNIFY THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS, WAIVERS AND
PROVISIONS OF THIS SECTION, BUYER AND EACH SELLER, THROUGH THEIR AUTHORIZED
REPRESENTATIVES HAVE SEPARATELY INITIALED THIS SECTION.
BUYER'S INITIALS:    /s/ MAS    
SELLER'S INITIALS:    /s/ SD        
Section 5.3    Deposit Instructions.
(a)    The Escrow Agent joins herein below to evidence its agreement to hold
such funds in accordance with the terms and conditions of this Agreement.
Further, the following provisions shall control with respect to the rights,
duties and liabilities of the Escrow Agent.
(b)    The Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatsoever for the (i) sufficiency,
correctness, genuineness or validity of any written instrument, notice or
evidence of a party's receipt of any instruction or notice which is received by
the Escrow Agent, or (ii) identity or authority of any person executing such
instruction notice or evidence.
(c)    The Escrow Agent shall have no responsibility hereunder except for the
performance by it in good faith of the acts to be performed by it hereunder, and
the Escrow Agent shall have no liability except for its own willful misconduct
or gross negligence.
(d)    The Escrow Agent shall be reimbursed on an equal basis by Buyer and
Seller for any reasonable expenses incurred by the Escrow Agent arising from a
dispute with respect to the amount held in escrow, including the cost of any
legal expenses and court costs incurred by the Escrow Agent, should the Escrow
Agent deem it necessary to retain an attorney with respect to the disposition of
the amount held in escrow.
(e)    At the Closing, Escrow Agent shall deliver the Deposit to Seller. If a
party to this Agreement believes that it is entitled to payment of the Deposit
(or any portion thereof) in accordance with the terms of this Agreement other
than in connection with the Closing, such party shall make a written demand upon
Escrow Agent for payment of the Deposit to it setting forth in reasonable
specificity the basis for its belief, and instructions for disbursement of the
funds requested. Upon




--------------------------------------------------------------------------------




receipt of a written demand from Seller or Buyer claiming entitlement to
disbursement of any portion of the Deposit pursuant to the provisions of this
Agreement (other than a disbursement to Seller at Closing), Escrow Agent shall
promptly forward a copy thereof to the other such party (i.e., Buyer or Seller,
whichever did not claim such funds pursuant to such notice) and, unless such
other party, within ten (10) business days following receipt of notice of such
demand, notifies Escrow Agent in writing of any objection it has to such
requested disbursement of the Deposit, Escrow Agent shall disburse the Deposit
to the party demanding the same and shall thereupon be released and discharged
from any further duty or obligation hereunder. If the party that did not
initially demand disbursement of the Deposit notifies Escrow Agent of an
objection to such disbursement within the specified ten (10) business day
period, Escrow Agent shall hold the disputed amount in escrow until it receives
a written direction signed by both parties or an order issued by a court or, if
the parties have elected arbitration, an arbitrator selected by the parties.
Notwithstanding the foregoing or anything to the contrary contained herein, in
the event Buyer elects or is deemed to have elected to terminate this Agreement
in conformity with all of the provisions of Section 3.6 hereof, then the Escrow
Agent is hereby irrevocably instructed by Seller and Buyer to immediately return
the Deposit to Buyer, without the necessity of any further instruction from
Buyer or Seller. In addition, in such event, Seller shall promptly sign any
documents reasonably requested by Escrow Agent to facilitate the return of the
Deposit to Buyer.
(f)    Notwithstanding the foregoing, in the event of a dispute between the
parties hereto with respect to the disposition of the amount held in escrow, the
Escrow Agent shall be entitled, at its own discretion, to deliver such amount to
an appropriate court of law pending resolution of the dispute.
(g)    The Escrow Agent shall invest the amount in escrow in accounts which are
federally insured, which invest solely in government securities and shall be
applied in accordance with the terms of this Agreement.
Section 5.4    Designation of Reporting Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (for purposes of this Section 5.4, the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:
(a)    Seller and Buyer shall designate the Title Company as the person to be
responsible for all information reporting under Section 6045(e) of the Code (the
“Reporting Person”).
(b)    Seller and Buyer hereby agree:
(i)    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)    to provide to the Reporting Person such party's taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations




--------------------------------------------------------------------------------




might require and/or any form requested by the Reporting Person), signed under
penalties of perjury, stating that the taxpayer identification number supplied
by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which the Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF SELLER
Section 6.1    Representations and Warranties of Seller. Subject to the
provisions of Sections 6.2, 6.3 and 9.5(a)(ii), Seller hereby represents and
warrants the following matters to Buyer as of the Effective Date, and Buyer
acknowledges and agrees that the representations and warranties contained herein
are made solely by Seller and in no event shall be deemed to have been made by
any of Seller’s constituent members or any direct or indirect owners of such
members:
(a)    Status. Seller is a limited liability company duly organized or formed,
validly existing under the laws of the State of Delaware, is qualified to
transact business in the State of California and in good standing under the laws
of the States of Delaware and California.
(b)    Authority. The execution and delivery of this Agreement and the
performance of Seller's obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, subject to
equitable principles and principles governing creditors' rights generally. The
individuals executing this Agreement on behalf of Seller have the legal power,
right and authority to bind Seller to the terms and conditions of this
Agreement.
(c)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not,
to Seller's knowledge (i) violate any judgment, order, injunction, decree,
regulation or ruling of any court or Governmental Entity or (ii) conflict with,
result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture which will not be repaid or released (as applicable)
at Closing, or any lease or other material agreement or instrument to which
Seller is a party or by which Seller may be bound.
(d)    Suits and Proceedings. There are no legal actions, suits or similar
proceedings, or any environmental, zoning or other land use, special assessment
or any other proceedings, pending or, to Seller’s knowledge, threatened in
writing against Seller or the Property or of which Seller has written notice
which, in any such case and if adversely determined, would materially and
adversely affect the value of the Property or Seller’s ability to consummate the
transactions contemplated hereby. During the term of this Agreement, Seller
shall promptly provide Seller with copies of all written notices actually
received by Seller of any such actions, suits or similar proceedings
irrespective of whether such matters would materially and adversely affect the
value of the Property




--------------------------------------------------------------------------------




or Seller’s ability to consummate the transactions contemplated hereby.
(e)    Non-Foreign Entity. Such Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(f)    Consents. To Seller's knowledge, no consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Seller or the performance by Seller of the transactions contemplated hereby.
(g)    Condemnation. Seller has not received any written notice of any
condemnation proceeding pending, commenced or threatened with respect to the
Property.
(h)    Bankruptcy. Seller has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors.
(i)    No Tenants. There are no tenants, licensees or occupants (other than
Seller) at the Property and, no party has any written or binding agreement
allowing such party the right to occupy all or any portion of the Property.
(j)    Environmental. Seller has received no written notice from any
Governmental Entity regarding the presence of Hazardous Materials in, on or
under the Property which presence is in violation of law and would materially
and adversely affect the value of the Property, other than as disclosed in the
environmental reports described on Exhibit “G” attached hereto. In addition, to
Seller’s knowledge, during Seller’s period of ownership of the Property, neither
Seller nor any tenant of the Property has used or otherwise released Hazardous
Materials in, on or under the Property, which presence is in violation of law
and would materially and adversely affect the value of the Property, other than
as disclosed in the environmental reports described on Exhibit “G” attached
hereto.
(k)    Contracts. The Contracts (including all amendments thereto) in effect as
of the Effective Date with respect to the Property and to which Seller is a
party are listed in Exhibit “C. Seller has delivered to Buyer true, correct and
complete copies of the Assumed Contracts and to Seller’s knowledge, Seller is
not in default of its material obligations under any Assumed Contracts.
(l)    Violations of Law. As of the date hereof, Seller has not received any
written notice respecting any violation of any applicable governmental law,
ordinance, rule, order, requirement or regulation applicable to Seller, the
Property, or any part thereof (collectively, “Laws”).
(m)    No Purchase Rights. Seller has not granted any option or right of first
refusal or




--------------------------------------------------------------------------------




first opportunity to any other party to acquire any interest in the Real
Property.
(n)    Insurance Company Notices. Seller has not received any written notice
from any insurance company of any defects in the Real Property that have not
been corrected.
(o)    Patriot Act. Seller is not in violation of any applicable anti-money
laundering and anti-terrorist laws, regulations, rules, executive orders and
government guidance, including the reporting, record keeping and compliance
requirements of the Bank Secrecy Act (“BSA”), as amended by The International
Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, Title III
of the USA PATRIOT Act (the “Patriot Act”), and other authorizing statutes,
executives orders and regulations administered by OFAC, and related Securities
and Exchange Commission, SRO or other agency rules and regulations, and has
policies, procedures, internal controls and systems that are reasonably designed
to ensure such compliance.
(p)    OFAC. Neither (i) Seller, any Affiliate of Seller nor any Person
controlled by Seller; nor (ii) to the best of knowledge of Seller, after making
due inquiry, any Person who owns a controlling interest in or otherwise controls
Seller; nor (iii) to the best of knowledge of Seller, after making due inquiry
if Seller is a privately held entity, any Person otherwise having a direct or
indirect beneficial interest (other than with respect to an interest in a
publicly traded entity) in Seller; nor (iv) any Person for whom Seller is acting
as agent or nominee in connection with this investment, is a country, territory,
Person, organization, or entity named on an OFAC List, nor is a prohibited
country, territory, Person, organization, or entity under any economic sanctions
program administered or maintained by OFAC.
(q)    Plaza Access. Seller has not entered into any written off-record
agreement granting to any adjoining landowner rights to use or otherwise access
the plaza area depicted on Exhibit “I” attached hereto. To Seller’s knowledge,
as of the date hereof, Seller has not received from the prior owner of the
Property any written and fully executed off-record agreement granting to any
adjoining landowner rights to use or otherwise access such plaza area.
Section 6.2    Duration of Representations, Warranties and Covenants;
Limitations on Liability. All representations, warranties and covenants of
Seller contained in this Agreement shall survive the Closing for a period of
nine (9) months (the “Survival Period”) and shall not merge into any of the
documents delivered at Closing; provided, however, that no person, firm, or
entity shall have any liability or obligation with respect to any breach of
representation, warranty or covenant contained in this Agreement or, with
respect to Seller, any breach of covenant, unless on or prior to the expiration
of the Survival Period, the party seeking to assert liability under such
representation or warranty or, with respect to Seller, any breach of covenant,
shall have notified the other party (the “Noticed Party”) in writing setting
forth specifically the alleged breach together with a detailed description
thereof (the “Breach Notice”); and in such instance the Noticed Party’s
liability with respect thereto shall extend beyond the Survival Period.
Notwithstanding the foregoing, Buyer acknowledges and agrees that Seller shall
have no liability for, and Buyer shall not make any claim on account of, any
breach of any representation, warranty or covenant of Seller contained in this
Agreement except to the extent the aggregate measure of such claims exceeds
$150,000 (the “Basket”), in which event, only losses in excess of the Basket
shall be recoverable. In no event shall the aggregate liability of Seller to
Buyer for any and all breaches of any




--------------------------------------------------------------------------------




representation, warranty or covenant of Seller exceed three percent (3%) of the
Purchase Price (the “Cap”). The terms of this Section 6.2 shall survive Closing.
Section 6.3    Seller's Knowledge; Buyer’s Knowledge. Whenever a representation
or warranty or other reference is made in this Agreement on the basis of the
knowledge, actual knowledge, best knowledge or otherwise with reference to the
knowledge of Seller (any such reference, “Seller’s Knowledge”), such
representation, warranty or reference is made solely on the basis of the actual,
as distinguished from implied, imputed or constructive, knowledge, on the date
that such representation or warranty is made, of James Teng, Sam Hamilton or
Steve Novick (each a “Seller Representative”), without inquiry or investigation
or duty, without derogation of Seller’s obligations under Section 3.2(a) of this
Agreement; provided, however, that no Seller Representative shall have any
personal liability whatsoever with respect to any such representation, warranty
or other statement or otherwise under this Agreement. In addition to the
foregoing, Buyer shall be deemed to have knowledge of, and the representations
and warranties of Seller herein shall be deemed modified to reflect (1) any and
all written third-party reports, studies and correspondence obtained by Buyer
(not delivered by Seller) in connection with its Due Diligence, (2) any
documents, information, reports, summaries, abstracts, surveys, facts or other
information (collectively, “Materials”) posted to the due diligence website
maintained at https://www.dropbox.com/home/1275%20Market#!/home/1275%20Market
(the “Data Room Website”) as of the Effective Date, and (3) any Materials posted
to the Data Room Website or delivered by Seller to Fred Franz (“Buyer
Representative”) in writing between the Effective Date and June 19, 2012
(collectively, the items described in clause (3), the “Updated Due Diligence
Material” and together with the items in clauses (1) and (2) collectively the
“Review Material”); provided, however, that the Updated Due Diligence Material
shall in no event be deemed to include any information posted to the Data Room
Website or otherwise disclosed to Buyer after June 19, 2012 if Seller had
knowledge of such Materials prior to such date.
ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF BUYER
Section 7.1    Buyer's Representations and Warranties. Buyer represents and
warrants to Seller the following as of the Effective Date and such
representations and warranties shall be correct as of the Closing Date:
(a)    Status. Buyer is a corporation duly organized and validly existing under
the laws of the State of California.
(b)    Authority. The execution and delivery of this Agreement and the
performance of Buyer's obligations hereunder have been or will be duly
authorized by all necessary action on the part of Buyer and this Agreement
constitutes the legal, valid and binding obligation of Buyer, subject to
equitable principles and principles governing creditors' rights generally. The
individuals executing this Agreement on behalf of Buyer have the legal power,
right and actual authority to bind Buyer to the terms and conditions of this
Agreement.




--------------------------------------------------------------------------------




(c)    Non-Contravention. The execution and delivery of this Agreement by Buyer
and the consummation by Buyer of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Governmental Entity or conflict with, result in a breach of, or
constitute a default under the organizational documents of Buyer, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Buyer is a party or by
which it is bound.
(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Buyer or the performance by Buyer of
the transactions contemplated hereby.
(e)    Bankruptcy. Buyer has not (i) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (ii) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.
(f)    Patriot Act. Buyer is in compliance with all applicable anti-money
laundering and anti-terrorist laws, regulations, rules, executive orders and
government guidance, including the reporting, record keeping and compliance
requirements of the BSA, as amended by The International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the Patriot
Act, and other authorizing statutes, executive orders and regulations
administered by OFAC, and related Securities and Exchange Commission, SRO or
other agency rules and regulations, and has policies, procedures, internal
controls and systems that are reasonably designed to ensure such compliance.
(g)    OFAC. Neither: (i) Buyer nor any Affiliate of Buyer; nor (ii) to the best
of knowledge of Buyer, after making due inquiry, any Person who owns a
controlling interest in or otherwise controls Buyer; nor (iii) any Person for
whom Buyer is acting as agent or nominee in connection with this investment, is
a country, territory, Person, organization, or entity named on an OFAC List, nor
is a prohibited country, territory, Person, organization, or entity under any
economic sanctions program administered or maintained by OFAC.
(h)    Senior Foreign Political Figure. Unless disclosed in writing to Seller on
the date hereof, it is not a Senior Foreign Political Figure or a Close
Associate of a Senior Foreign Political Figure, and that it is not controlled by
a Senior Foreign Political Figure, or an Immediate Family Member or a Close
Associate of a Senior Foreign Political Figure.
Section 7.2    Buyer's Independent Investigation.
Buyer has been or will be given a full opportunity to inspect and investigate
each and every aspect of the Property, either independently or through agents of
Buyer's choosing, including, without limitation:




--------------------------------------------------------------------------------




(a)    All matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements,
and building codes;
(b)    The physical condition and aspects of the Property, including, without
limitation, the interior, the exterior, the square footage within the
improvements on the Real Property and within each tenant space therein, the
structure, the paving, the utilities, and all other physical and functional
aspects of the Property, including, without limitation, an examination for the
presence or absence of Hazardous Materials, which shall be performed or arranged
by Buyer at Buyer's sole expense;
(c)    Any easements and/or access rights affecting the Property;
(d)    The Contracts, the Licenses and Permits and any other documents or
agreements of significance affecting the Property; and
(e)    All other matters of material significance affecting the Property or
delivered to Buyer by Seller in accordance with Article 3 of this Agreement, or
which Buyer otherwise reasonably considers to be relevant to the acquisition of
the Property.
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN
SELLER AND BUYER, THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND
BUYER, AND BUYER HAS CONDUCTED ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY.
OTHER THAN THE MATTERS REPRESENTED IN SECTION 6.1 HEREOF AS SUCH MAY BE LIMITED
BY SECTION 6.3 HEREOF, BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER'S AGENTS OR REPRESENTATIVES, AND BUYER HEREBY ACKNOWLEDGES THAT, OTHER
THAN THE MATTERS REPRESENTED IN SECTION 6.1 HEREOF, NO SUCH REPRESENTATIONS HAVE
BEEN MADE. SELLER SPECIFICALLY DISCLAIMS, AND, OTHER THAN THE MATTERS
REPRESENTED IN SECTION 6.1, NEITHER IT NOR ANY OTHER PERSON IS MAKING, ANY
REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO BUYER AND NO WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY
SUCH SELLER OR RELIED UPON BY BUYER WITH RESPECT TO THE STATUS OF TITLE TO OR
THE MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR
ANY PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF BUYER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY BUYER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR PATENT, WITH
RESPECT TO THE IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL
CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF
THE REAL PROPERTY OR THE




--------------------------------------------------------------------------------




IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF
SELLER AND BUYER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO BUYER IN ITS PRESENT CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL FAULTS. Buyer represents that
it is relying solely on its own expertise and that of Buyer's consultants in
purchasing the Property. Buyer acknowledges and agrees that it has had the
opportunity to conduct such inspections, investigations and other independent
examinations of the Property and related matters, including but not limited to
the physical and environmental conditions thereof, and will rely upon same and,
except as provided in Section 6.1, not upon any statements of Seller or of any
member, manager, officer, director, agent or attorney of Seller. Buyer
acknowledges that all information obtained by Buyer will be obtained from a
variety of sources and Seller will not be deemed to have represented or
warranted the completeness, adequacy, truth or accuracy of any of the Due
Diligence Items or other such information heretofore or hereafter furnished to
Buyer except as provided in Section 6.1. Except as provided in Section 6.1,
Buyer acknowledges and agrees that upon Closing, Seller will sell and convey to
Buyer, and Buyer will accept the Property, “AS IS, WHERE IS,” with all faults,
subject to the rights of Buyer under this Agreement, any document or instrument
delivered at Closing and the representations and warranties of Seller under this
Agreement. Upon Closing, Buyer will assume the risk that adverse matters,
including, but not limited to, adverse physical and environmental conditions,
may not have been revealed by Buyer's inspections and investigations. Buyer
acknowledges and agrees that Buyer and Seller have specifically bargained for
the assumption by Buyer of all responsibility to investigate the Property, Laws
and Regulations, Contracts and Permitted Encumbrances and of all risk of adverse
conditions and have structured the Purchase Price and other terms of this
Agreement in consideration thereof. Buyer further acknowledges and agrees that
there are no oral agreements, warranties or representations, collateral to or
affecting the Property, by Seller, any member of Seller, any broker or other
agent of Seller or any third party. Seller is not liable or bound in any manner
by any oral or written statements, representations or information pertaining to
the Property furnished by any real estate broker, agent, employee, servant or
other person, unless the same are specifically set forth or referred to herein.
Buyer acknowledges that the Purchase Price reflects the “as is, where is” nature
of this sale and any faults, liabilities, defects or other adverse matters that
may be associated with the Property. BUYER, WITH BUYER'S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT, AND
UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. BUYER ACKNOWLEDGES AND AGREES
THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART
OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMER AND OTHER AGREEMENTS SET
FORTH IN THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS SECTION 7.2 WILL
EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS AND WILL BE APPLICABLE WITHOUT LIMITATION TO ANY RECOURSE OR REMEDY
WHICH BUYER MAY SEEK, PURSUE OR OTHERWISE BECOME ENTITLED TO UNDER OR WITH
RESPECT TO THE DEEDS.




--------------------------------------------------------------------------------




Section 7.3    Buyer's Release of Seller.
(a)    Seller Released From Liability. Subject to the limitations set forth in
Section 7.3(c), Seller is hereby released from all responsibility and liability
to Buyer regarding the condition (including the presence in the soil, air,
structures and surface and subsurface waters, of Hazardous Materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever. Buyer acknowledges that it has inspected the Property, observed its
physical characteristics and existing conditions and had the opportunity to
conduct such investigation and study on and of said Property and adjacent areas
as it deemed necessary, and, subject to the limitations set forth in Section
7.3(c), hereby waives any and all objections to or complaints (including but not
limited to actions based on federal, state or common law and any private right
of action under CERCLA, RCRA or any other state and federal law to which the
Property is or may be subject) regarding physical characteristics and existing
conditions, including without limitation structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Property. Buyer
further hereby assumes the risk of changes in applicable laws and regulations
relating to past, present and future environmental conditions with respect to
the Property, and the risk that adverse physical characteristics and conditions,
including without limitation the presence of Hazardous Materials or other
contaminants, may not be revealed by its investigation.
(b)    Survival. The waivers and releases by Buyer in subsection 7.3(a) shall
survive either (i) the Closing and the recordation of the Deed, and shall not be
deemed merged into the Deed upon recordation thereof, or (ii) any termination of
this Agreement.
(c)    Limitation of Waiver. Notwithstanding the foregoing, this Section 7.3
shall not negate Seller’s liability for (i) any express representation, warranty
or covenant contained herein, and (ii) any fraud of Seller.
ARTICLE 8

LEASES; MAINTENANCE OF PROPERTY
Section 8.1    Certain Interim Operating Covenants.
(a)    Seller covenants to Buyer that Seller will, from the Effective Date until
Closing continue to operate, manage and maintain the Property in the ordinary
course of Seller's business and substantially in accordance with Seller's
present practice, subject to ordinary wear and tear and further subject to
Section 10.2. Seller shall promptly notify Buyer of any written notice it
receives from any Governmental Agency threatening condemnation or stating an
environmental, zoning or other land use regulation proceedings relating to the
Property, as well as any written notice of any violations of any Laws relating
to the Property or any written notice of any litigation that arises out of the
ownership of the Property or that might detrimentally affect the value or the
use or operation




--------------------------------------------------------------------------------




of the Property or the ability of Seller to perform its obligations hereunder.
Through the Closing Date, Seller shall maintain fire and extended coverage
insurance on the Property which is at least equivalent in all material respects
to the insurance policies covering the Real Property and Personal Property as of
the Effective Date. From and after the Effective Date, Seller will not enter
into any new lease without the Buyer’s prior written consent, which consent may
be withheld in Buyer’s sole and absolute discretion. In addition, from and after
the Effective Date, Seller shall not, without Buyer’s prior written consent,
which consent shall not be unreasonably withheld, enter into any contract for
the provision of goods or services to or with respect to the Property or renew,
extend, modify or replace any of the Contracts other than in the ordinary course
of business and unless such contract is terminable as of the Closing Date
without payment of any fees or penalty or unless Seller pays such fees or
penalties. In addition, Seller shall terminate any management agreement with the
Property Manager with respect to the Property effective as of the Closing Date
and pay any and all costs and expenses of termination thereof. Seller shall not
convey any interest in any portion of the Property or subject the Property to
any additional liens, encumbrances, easements or similar matters which will not
be eliminated prior to the Closing Date. The foregoing shall not prevent Seller
from amending the existing financing secured by the Property provided that such
amendment shall not detrimentally affect the value or the use or operation of
the Property or the ability of Seller to perform its obligations hereunder. The
provisions of this Section 8.1(a) shall survive the Closing, subject to the
provisions of Section 6.2 hereof.
(b)    From and after the Effective Date through the earlier of the Closing or
the date that this Agreement otherwise is terminated pursuant to its terms,
Seller will not, and Seller will not permit any of its officers, directors,
employees, agents, members, managers, brokers or affiliates to, enter into any
agreement for the sale, leasing or transfer of the Property or any portion
thereof. The provisions of this Section 8.1(b) shall survive the Closing,
subject to the provisions of Section 6.2 hereof.
ARTICLE 9

CLOSING AND CONDITIONS
Section 9.1    Escrow Instructions. Upon execution of this Agreement, the
parties hereto shall deposit an executed counterpart of this Agreement with the
Title Company, and this Agreement shall serve as escrow instructions to the
Title Company as the escrow holder for consummation of the purchase and sale
contemplated hereby. Seller and Buyer agree to execute such reasonable
additional and supplementary escrow instructions as may be appropriate to enable
the Title Company to comply with the terms of this Agreement; provided, however,
that in the event of any conflict between the provisions of this Agreement and
any supplementary escrow instructions, the terms of this Agreement shall
control.
Section 9.2    Closing. The closing hereunder (“Closing”) shall be held, and
delivery of all items to be made at the Closing under the terms of this
Agreement shall be made, through escrow at Escrow Agent's office on July 10,
2012 (which date may be extended at Seller’s option pursuant to Section 4.2 or
Section 9.5(a)(ii)), or such other date and time as Buyer and Seller may
mutually agree upon in writing (the “Closing Date”). Such date, as to which time
shall be of the essence,




--------------------------------------------------------------------------------




may not be extended without the prior written approval of both Seller and Buyer,
except as otherwise provided in this Agreement. On the day before the Closing
Date, Buyer shall deposit in escrow with the Escrow Agent the remainder of the
Purchase Price (subject to adjustments described in Section 9.6), together with
all other costs and amounts to be paid by Buyer at the Closing pursuant to the
terms of this Agreement, by Federal Reserve wire transfer of immediately
available funds to an account to be designated by the Escrow Agent. Upon
Closing, (a) Buyer shall direct the Escrow Agent to (i) pay to Seller by Federal
Reserve wire transfer of immediately available funds to an account designated by
Seller, the Purchase Price (subject to adjustments described in Section 9.6),
less any costs or other amounts to be paid or escrowed by Seller at Closing
pursuant to the terms of this Agreement, and (ii) pay all appropriate payees the
other costs and amounts required to be paid by Buyer at Closing pursuant to the
terms of this Agreement and (b) Seller will direct the Escrow Agent to pay to
the appropriate payees or escrow out of the proceeds of Closing payable to
Seller, all costs and amounts to be paid by Seller at Closing pursuant to the
terms of this Agreement.
Section 9.3    Seller’s Closing Documents and Other Items. At or before Closing,
Seller shall deposit into escrow the following items:
(a)    A duly executed and acknowledged grant deed conveying Seller's interest
in the Property owned by Seller in the form attached hereto as Exhibit “D”
(each, a “Deed”);
(b)    Two duly executed counterparts of a Bill of Sale for the Personal
Property included in the Property in the form attached hereto as Exhibit “E”
(each, a “Bill of Sale”);
(c)    Two (2) duly executed counterparts of (i) an Assignment and Assumption of
Contracts, Warranties and Guaranties, and Other Intangible Property in the form
attached hereto as Exhibit “E” (each, an “Assignment and Assumption of
Contracts”);
(d)    An affidavit pursuant to Section l445(b)(2) of the Code, and on which
Buyer is entitled to rely, that Seller is not a “foreign person” within the
meaning of Section l445(f)(3) of the Code, in the form attached hereto as
Exhibit “H”;
(e)    A California Form 593-C;
(f)    Seller shall deliver to Buyer possession of the Property and a set of
keys to the Property on the Closing Date. Location of any of the keys at the
Property on the Closing Date shall be deemed to be delivery to Buyer (this may
be accomplished outside of Escrow);
(g)    A closing statement setting forth, inter alia, the closing adjustments
and material monetary terms of the transaction contemplated hereby and such
other documents as may be reasonably required by the Title Company (including
any affidavit reasonably required by the Title Company to provide affirmative
coverage insuring against mechanics and materialsmen liens) or as may be agreed
upon by Seller and Buyer to consummate the purchase of the Property as
contemplated by this Agreement;
(h)    A date down certificate confirming that Seller's representations and
warranties contained in this Agreement remain true and accurate in all material
respects, subject to the




--------------------------------------------------------------------------------




limitations on survival contained in Section 6.2, or stating any changes thereto
in accordance with Section 9.5(a)(ii) (“Seller’s Certificate”);
(i)    To be delivered outside of Escrow, original copies of the Assumed
Contracts, the Intangible Property and the Licenses and Permits, to the extent
in Seller’s possession. Location of any such originals at the Property on the
Closing Date shall be deemed to be delivery to Buyer; and
(j)    Such other documents and instruments as are required under this Agreement
to be delivered by Seller on or before Closing.
Section 9.4    Buyer's Closing Documents and Other Items. At or before Closing,
Buyer shall deposit into escrow the following items:
(a)    The balance of the Purchase Price and such additional funds as Buyer is
obligated to pay pursuant to this Agreement;
(b)    Two (2) duly executed counterparts of each Bill of Sale for the Property;
(c)    Two (2) duly executed counterparts of each Assignment and Assumption of
Contracts for the Property;
(d)    Documentation to establish to the Title Company’s reasonable satisfaction
the due authority of Buyer's acquisition of the Property and Buyer's delivery of
the documents required to be delivered by Buyer pursuant to this Agreement
(including, but not limited to, the organizational documents of Buyer, as they
may have been amended from time to time, resolutions of Buyer and incumbency
certificates of Buyer);
(e)    A closing statement setting forth, inter alia, the closing adjustments
and material monetary terms of the transaction contemplated hereby and such
other documents as may be reasonably required by Seller or the Title Company or
as may be agreed upon by Seller and Buyer to consummate the purchase of the
Property as contemplated by this Agreement;
(f)    A date down certificate confirming that Buyer's representations and
warranties contained in this Agreement remain true and accurate, or stating any
changes thereto; and
(g)    Such other as are required to be delivered by Buyer on or before Closing
under this Agreement.
Section 9.5    Condition to Closing.
(a)    Buyer’s Conditions. The obligation of Buyer to acquire the Property
pursuant to this Agreement is subject to the satisfaction on or before the
Closing Date (or such earlier date as is specifically set forth in this
Agreement) of all of the following conditions precedent (“Buyer’s Closing
Conditions”) which conditions are for the benefit of Buyer only and the
satisfaction of which may be waived only in writing by Buyer:
(i)    Seller's Deliveries. Delivery and execution by Seller of all instruments
and other




--------------------------------------------------------------------------------




items required to be delivered by Seller pursuant to this Agreement.
(ii)    Truth of Seller's Representations and Warranties. The representations
and warranties of Seller contained in this Agreement shall be true in all
material respects when made, and shall be true in all material respects on the
Closing Date as if remade on the Closing Date, and Buyer shall have received a
Seller's Certificate to that effect signed by Seller, provided that (a) Seller’s
representations and warranties shall not be deemed inaccurate or breached due to
transactions or actions expressly permitted by this Agreement, and (b) a
representation and warranty of Seller deemed remade on the Closing Date shall
only be deemed untrue or inaccurate in any material respect if the matter or
facts which make such representation or warranty untrue or inaccurate have a
material adverse effect on the Property or on Buyer’s use and development of the
Property. Notwithstanding the foregoing, if any representation and warranty of
Seller is no longer true as of the Closing Date in any material respect as
aforesaid, then Buyer shall have the right to terminate this Agreement by giving
notice to such effect to Seller on or before the scheduled Closing Date, in
which event Buyer shall receive a return of the Deposit, and neither Seller nor
Buyer shall have any further obligations or liabilities under this Agreement
except for such obligations and liabilities that expressly survive the
termination of this Agreement. In all events, Seller shall have the right (but
not the obligation) to cure breaches or inaccuracies and, if necessary to allow
Seller to cure, the Closing Date shall be extended for up to fifteen (15) days
to allow such cure as long as Seller agrees to use reasonable diligent efforts
to effect such cure. If, prior to the Closing, Buyer is deemed to have knowledge
pursuant to Section 6.3 hereof or is advised with reasonable specificity in the
Seller’s Certificate that any representation or warranty of Seller is untrue or
that Seller has not complied with any of its covenants under this Agreement and
Buyer nonetheless proceeds with the Closing, Seller shall have no liability for
any such matter, it being understood and agreed, that, for purposes of
satisfying Buyer’s condition to closing under this Section 9.5(a)(ii), the
representations and warranties of Seller shall not be deemed remade to reflect
such matters of which Buyer has actual knowledge prior to Closing (and Buyer
shall have the right to terminate this Agreement as set forth in this
Section 9.5(a)(ii) in the event the representations and warranties of Seller
cannot be made as of the Closing Date subject to the terms and conditions of
this Section 9.5(a)(ii).
(iii)    Seller’s Covenants. Seller shall have performed in all material
respects the material agreements to be performed by Seller pursuant to this
Agreement.
(iv)    Buyer's Title Policy. The Title Company's commitment to issue to Buyer
of the Title Policy, subject only to the Permitted Exceptions and the payment of
all applicable premiums.
(b)    Seller’s Conditions.
(i)    Buyer's Deliveries. Delivery and execution by Buyer of all monies, items
and instruments required to be delivered by Buyer pursuant to this Agreement.
(ii)    Buyer's Representations. Buyer's warranties and representations set
forth herein shall be true and correct in all material respects as of the
Closing Date.
(iii)    Buyer's Performance. Buyer shall have performed in all material
respects each




--------------------------------------------------------------------------------




and every agreement to be performed by Buyer pursuant to this Agreement.
(c)    Failure of Conditions. If any of the conditions set forth in Sections
9.5(a) or (b) are not timely satisfied for any reason other than the default of
the party responsible for the satisfaction thereof, or are not waived by the
party for whose benefit the condition exists, then the party for whose benefit
the condition exists may, in its sole discretion, either delay the Closing until
the condition is satisfied by up to (but not in excess of) thirty (30)
additional days (after which time this Agreement shall automatically terminate
if the condition is not satisfied or waived by the end of this thirty (30) day
period), or terminate this Agreement by giving written notice thereof to the
other party. In the event of a termination under this Section 9.5(c) for any
reason other than a default by Buyer or Seller, (a) this Agreement will be
deemed automatically terminated, (b) Buyer shall have no further rights to
purchase the Property, and neither Buyer nor Seller will have any further
obligations to the other under this Agreement (other than the obligations under
this Agreement that are specifically stated to survive the termination hereof),
(c) all costs associated with the cancellation of Escrow and the subject title
insurance order shall be paid one-half by Seller and one-half by Buyer, and (d)
Escrow Agent shall, without requiring any further instructions from Seller,
immediately return the Deposit to Buyer.
Section 9.6    Prorations and Closing Costs.
(a)    Seller and Buyer agree to adjust, as of 11:59 p.m. on the day immediately
preceding the Closing Date, in accordance with the applicable provisions of this
Section 9.6, the following (collectively, the “Proration Items”): Taxes,
Personal Property taxes and utility bills, including water and sewer charges
(except as hereinafter provided). Seller will be charged and credited for the
amounts of all of the Proration Items relating to the period up to and including
11:59 p.m. on the day immediately preceding the Closing Date, and Buyer will be
charged and credited for all of the Proration Items relating to the period after
the Closing Date. Such preliminary estimated Closing prorations shall be set
forth on a preliminary closing statement to be prepared by Seller and submitted
to Buyer for Buyer's reasonable approval prior to the Closing Date (the “Closing
Statement”). The Closing Statement, once agreed upon, shall be delivered to the
Escrow Agent for purposes of making the preliminary proration adjustment at
Closing subject to the final cash settlement provided for below. The preliminary
proration shall be paid at Closing by Buyer to Seller (if the preliminary
prorations result in a net credit to Seller) or by Seller to Buyer (if the
preliminary prorations result in a net credit to Buyer) by increasing or
reducing the cash to be delivered by Buyer in payment of the Purchase Price at
the Closing. If the actual amounts of the Proration Items are not known as of
the Closing Date, the prorations will be made at Closing on the basis of the
best evidence then available; thereafter, when actual figures are received (not
to exceed 120 days after Closing), re-prorations will be made on the basis of
the actual figures, and a final cash settlement will be made between Seller and
Buyer. No prorations will be made in relation to insurance premiums, and
Seller’s insurance policies will not be assigned to Buyer. Final readings and
final billings for utilities will be made if possible as of the Closing Date, in
which event no proration will be made at Closing with respect to utility bills.
Seller will be entitled to all deposits presently in effect with the utility
providers, and Buyer will be obligated to make its own arrangements for future
deposits with the utility providers. The provisions of this Section 9.6(a) will
survive the Closing for twelve (12) months.




--------------------------------------------------------------------------------




(b)    [Intentionally omitted]
(c)    Real estate taxes and any and all other municipal or county special
assessments levied or imposed upon the Real Property (“Taxes”) in respect of the
current fiscal year of the applicable taxing authority in which the Closing Date
occurs (the “Current Tax Year”), shall be apportioned on a per diem basis based
upon the number of days in the Current Tax Year prior to the Closing Date (which
shall be allocated to Seller) and the number of days in the Current Tax Year on
and after the Closing Date (which shall be allocated to Buyer). If the Closing
shall occur before the tax bills for the Current Tax Year are available, the
apportionment of real estate taxes shall be upon the basis of the tax bill for
the next preceding fiscal period applied to the latest assessed valuation shown
on the such tax bill. Promptly after the tax bill for the fiscal period in which
the Closing takes place are made available, the apportionment of real estate
taxes shall be recomputed. Upon the Closing Date, Buyer shall be responsible for
Taxes levied or imposed upon the Real Property payable in respect of the Current
Tax Year from and after the Closing Date and Seller shall be responsible for
Taxes levied or imposed upon the Real Property prior to the Closing Date. In no
event shall Seller be charged with or be responsible for any increase in Taxes
levied or imposed upon the Property resulting from the transfer of the Property
herein contemplated or from any improvements made at any time after the Closing
Date. In the event that any real property assessments levied or imposed upon the
Property are payable in installments, the proration made hereunder shall be made
on the assumption that such assessments are paid over the longest permitted
term. The provisions of this Section 9.6(c) shall survive the Closing.
(d)    [Intentionally omitted]
(e)    At Closing, Seller shall pay (a) all transfer taxes, deed stamps or
similar amounts, (b) all recording fees, and (c) the premium for the CLTA
portion of the Title Policy and the costs of any endorsements Buyer may require
in accordance with Section 4.3. Buyer shall pay (a) the Escrow Agent's escrow
fee, if any, and (b) the premium for the ALTA portion of the Title Policy.
Seller shall pay all costs with regard to the repayment of the existing loan
with respect to the Property.
(f)    Buyer and Seller shall apportion charges and fees due under Contracts for
the supply to the Property of heat, water, steam, electric power, gas and any
other utilities, and telephone, if any, in respect of the billing period of the
related service provider in which the Closing Date occurs (the “Current Billing
Period”) on a per diem basis based upon the number of days in the Current
Billing Period prior to the Closing Date (which shall be allocated to Seller)
and the number of days in the Current Billing Period on and after the Closing
Date (which shall be allocated to Buyer) and assuming that all charges are
incurred uniformly during the Current Billing Period (it being agreed that all
deposits, if any, made by Seller as security under any such public service
contracts shall be credited to Seller if such amounts remain on deposit after
the Closing for the benefit of Buyer; provided, however, that Seller shall be
entitled in their sole discretion to receive a refund of such security deposits
directly from any such service provider without credit to Buyer). Calculations
hereunder shall be based upon the most recent invoice rendered to Seller by the
applicable service provider and, after an actual bill covering the period ending
on the Closing Date is received, the apportionment of such charges hereunder
shall be recomputed. The provisions of this Section 9.6(f) shall survive the
Closing. All other items customarily apportioned in connection with sales of




--------------------------------------------------------------------------------




properties similar to the Property in the State of California and for which this
Agreement does not otherwise provide express instructions shall be apportioned
in accordance with local custom.
Section 9.7    Brokers. Buyer hereby represents and warrants to Seller that it
did not employ or use any broker or finder to arrange or bring about this
transaction other than the Brokers. Seller represents and warrants to Buyer only
(nothing in this provision nor any other provision of this Agreement being
intended to create any rights on the part of any third party beneficiary, or to
create any third party beneficiary) that Seller has not employed or used any
broker or finder with respect to this transaction. At Closing, Seller shall pay
a commission (“Broker's Commission”) to the Brokers pursuant to a separate
agreement between Seller and the Brokers. If any person brings a claim for a
commission or finder's fee based upon any contact, dealings, or communication
with Buyer in connection with the transactions contemplated by this Agreement,
other than the Brokers, then Buyer shall defend Seller from such claim, and
shall indemnify Seller and hold Seller harmless from any and all costs, damages,
claims, liabilities, or expenses (including, without limitation, reasonable
attorneys' fees and disbursements) incurred by Seller with respect to the claim.
If any person brings a claim for a commission or finder's fee based upon any
contact, dealings, or communication with Seller in connection with the
transactions contemplated by this Agreement, then Seller shall defend Buyer from
such claim, and shall indemnify Buyer and hold Buyer harmless from any and all
costs, damages, claims, liabilities, or expenses (including, without limitation,
reasonable attorneys' fees and disbursements) incurred by Buyer with respect to
the claim. The provisions of this Section 9.7 shall survive the Closing or, if
the purchase and sale is not consummated, any termination of this Agreement and
shall not be subject to the nine month limitation set forth in Section 6.2.
Section 9.8    Expenses. Except as provided in Sections 9.6 and 9.7, each party
hereto shall pay its own expenses incurred in connection with this Agreement and
the transactions contemplated hereby, including, without limitation, in the case
of Buyer, all third-party engineering and environmental review costs, its
inspection costs, attorney costs, due diligence costs, etc. The provisions of
this Section 9.8 will survive the Closing.
ARTICLE 10

MISCELLANEOUS
Section 10.1    Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified, or supplemented only by a written agreement
signed by Buyer and Seller.
Section 10.2    Risk of Loss/Condemnation and Insurance Proceeds/Condemnation
Awards.
(a)    Minor Loss/Condemnation. Except as provided below, Buyer shall be bound
to purchase the Property for the full Purchase Price as required by the terms
hereof, without regard to the occurrence or effect of any damage to the Property
or destruction of any improvements thereon or condemnation of any portion of the
Property, provided that (a) upon the Closing, there shall be




--------------------------------------------------------------------------------




a credit against the Purchase Price due hereunder equal to the amount of any
gross insurance proceeds or condemnation awards collected by Seller as a result
of any such damage or destruction or condemnation and the amount of any
insurance deductible payable under Seller’s insurance policy. If the proceeds or
awards have not been collected as of the Closing, then such proceeds or awards
shall be assigned to Buyer. The provisions of this Section 10.2(a) will survive
the Closing.
(b)    Major Loss/Condemnation. Notwithstanding the above, if any material
damage (defined below) or material taking of the Property occurs prior to the
Closing Date, then Buyer may at its option notify Seller in writing by the
earlier of (x) the tenth (10th) business day following Seller’s notice to Buyer
of the occurrence of the damage or destruction or the commencement of
condemnation proceedings and (y) the Closing Date, of its election to terminate
this Agreement, in which event the Deposit shall be returned to Buyer and
neither Buyer nor Seller shall have any further liability or obligation
hereunder except as expressly set forth in this Agreement. Buyer's failure to
elect in a timely manner to terminate this Agreement shall be deemed an election
by Buyer to consummate this purchase and sale transaction and to purchase the
Property without adjustment to the Purchase Price except as set forth in this
Section 10.2(b). If Buyer elects or is deemed to have elected to proceed with
the purchase of the Property, then upon the Closing, there shall be a credit
against the Purchase Price due hereunder equal to the amount of any gross
insurance proceeds or condemnation awards collected by Seller as a result of any
such damage or destruction or condemnation plus the amount of any insurance
deductible payable by Seller. If the proceeds or awards have not been collected
as of the Closing, then such proceeds or awards shall be assigned to Buyer,
except to the extent needed to reimburse Seller for any sums expended to prior
to the Closing to repair or restore the Property including barricades and other
temporary repairs required for safety purposes, or to collect any such proceeds
or awards; provided that Seller shall not perform any repairs other than
temporary or emergency repairs required for safety purposes, to comply with
applicable Laws or to preclude further damage or loss at the Property without
Buyer’s prior written consent (not to be unreasonably withheld, conditioned or
delayed). As used herein “material damage” shall mean any damage to the Property
that (a) renders more than 25% of the Property unsuitable for occupancy, or (b)
the repair or restoration of the damage is reasonably estimated to take more
than six (6) months from the date of the occurrence of such damage. As used
herein “material taking” shall mean the taking of more than 25% of the Property
or interest therein or the taking of any material access from a public street
(or any of the foregoing is the subject of a pending taking which has not been
consummated). The provisions of this Section 10.2(b) shall survive the Closing.
Section 10.3    Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the Parties at the following address:
If to Seller:
c/o DivcoWest Real Estate Services, LLC 
575 Market Street, 35th Floor San Francisco, CA 94105
Attn: Jacqueline U. Moore and Steve Novick
Facsimile: (415) 995-5555





--------------------------------------------------------------------------------




With copies to:
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Attn: Michael Sfregola, Esq.
Facsimile: (213) 229-6558
If to Buyer:
Dolby Laboratories, Inc. 999 Brannan Street San Francisco, CA 94103
Attn: General Counsel
Facsimile: (415) 645-5000
and to:
Dolby Laboratories, Inc. 999 Brannan Street San Francisco, CA 94103 Attn: Vice
President, Global Workplace Solutions Facsimile: (415) 357-7431
with copies to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation 650 Page Mill Road
Palo Alto, CA 94304 Attn: James P. McCann, Esq. Facsimile: (650) 493-6811
If to Escrow Agent:
Chicago Title Company 
675 N. 1st Street, Suite 900 San Jose, CA 95112
Attn: Teresa Woest
Facsimile: (408) 282-1404

Any such notices may be sent by (a) certified mail, return receipt requested,
deposited, postage prepaid in the U.S. mail, in which case notice shall be
deemed given upon receipt of the notice by the addressee, (b) a recognized and
reputable overnight courier for delivery on one (1) business day after deposit
with such courier (on or prior to 5:00 p.m., Pacific Time; if deposited after
such time, in which case notice shall be deemed given upon receipt of the notice
by the addressee, or (c) facsimile transmission, in which case notice shall be
deemed delivered upon electronic verification




--------------------------------------------------------------------------------




(on or prior to 5:00 p.m., Pacific Time; if verification is received after such
time, it shall be deemed to have been delivered on the next business day) that
transmission to recipient was completed or (d) hand delivery (on or prior to
5:00 p.m., Pacific Time). The above addresses and facsimile numbers may be
changed and additional parties, addresses and facsimile numbers added by written
notice to the other party; provided that no notice of a change of address or
facsimile number shall be effective until actual receipt of such notice. Copies
of notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.
Section 10.4    Assignment. Except as provided below, Buyer shall have no right
to assign this Agreement, either directly or indirectly without the prior
written consent of the Seller; which Seller may not unreasonably withhold,
condition or delay. Subject to the foregoing limitation, this Agreement will be
binding upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns, and no other party will be conferred any
rights by virtue of this Agreement or be entitled to enforce any of the
provisions hereof. Whenever a reference is made in this Agreement to Seller,
such reference will include the successors and permitted assigns of Seller under
this Agreement. Notwithstanding the foregoing, Buyer may, at its election, on or
before the Closing Date, convey, transfer, and assign to any limited liability
company, partnership, corporation, trust, or other entity which is at least 51%
owned directly or indirectly by Buyer or any Affiliate of Buyer or any entity
related to buyer by merger or consolidation or any entity that purchases
substantially all of Buyer’s assets (a "Designee"), all of Buyer's right, title,
and interest in, to, and under this Agreement, provided that (i) the assignment
is in writing, (ii) the Designee expressly assumes in writing all of Buyer's
obligations under this Agreement and the Escrow and (iii) notwithstanding such
assignment, Buyer shall not be released from its obligations under this
Agreement and the Escrow. If Buyer assigns this Agreement in accordance with the
preceding sentence, then from and after such assignment, the term Buyer (as used
in this Agreement) shall mean the Designee.
Section 10.5    Governing Law and Consent to Jurisdiction. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS
OF LAWS. ANY ACTION ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED BY BUYER OR
SELLER IN THE STATE COURTS OF THE STATE OF CALIFORNIA OR IN U.S. FEDERAL COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA AND EACH PARTY HEREBY CONSENTS TO THE
JURISDICTION OF THE ABOVE COURTS IN ANY SUCH ACTION AND TO THE LAYING OF VENUE
IN THE STATE OF CALIFORNIA. ANY PROCESS IN ANY SUCH ACTION SHALL BE DULY SERVED
IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO THE PARTIES AT THEIR
RESPECTIVE ADDRESS DESCRIBED IN SECTION 10.3 HEREOF.
Section 10.6    Counterparts. This Agreement may be executed in two or more
fully or partially executed counterparts, any one or more of which may be
executed and delivered by facsimile transmission, each of which will be deemed
an original binding the signer thereof against the other signing parties, but
all counterparts together will constitute one and the same instrument.




--------------------------------------------------------------------------------




Section 10.7    Entire Agreement. This Agreement and any other document to be
furnished pursuant to the provisions hereof embody the entire agreement and
understanding of the parties hereto as to the subject matter contained herein.
There are no restrictions, promises, representations, warranties, covenants, or
undertakings other than those expressly set forth or referred to in such
documents. This Agreement and such documents supersede all prior agreements and
understandings among the parties with respect to the subject matter hereof.
Notwithstanding the foregoing, this Agreement shall not supersede the
Confidentiality Agreement.
Section 10.8    Severability; Survival. Any term or provision of this Agreement
that is invalid or unenforceable in any jurisdiction will, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement, or affecting the validity or enforceability of
any of the terms or provisions of this Agreement.
Section 10.9    Attorney Fees. If any action is brought by any party to this
Agreement to enforce or interpret its terms or provisions, the prevailing party
will be entitled to reasonable attorney fees and costs incurred in connection
with such action prior to and at trial and on any appeal therefrom.
Section 10.10    Payment of Fees and Expenses. Each party to this Agreement will
be responsible for, and will pay, all of its own fees and expenses, including
those of its counsel and accountants, incurred in the negotiation, preparation,
and consummation of this Agreement and the transaction contemplated hereunder,
except as expressly set forth herein.
Section 10.11    Confidential Information. The terms and provisions of the
Confidentiality Agreement are hereby incorporated by reference, as if the same
were fully set forth herein. Notwithstanding anything to the contrary in the
Confidentiality Agreement, (i) Buyer shall have the right to disclose the
existence of this Agreement as it sees fit, (ii) Buyer shall have the right to
disclose the terms and conditions of this Agreement to municipal and
governmental authorities in connection with its discussions of economic and
other incentives and benefits; (iii) Buyer and Seller shall each have the right
to issue a press release announcing the transaction contemplated herein provided
such press release is in a form mutually approved by both parties from and after
the date Buyer delivers the Go Forward Notice and (iv) notwithstanding anything
to the contrary contained therein, the terms and conditions of the
Confidentiality Agreement shall terminate at the Closing Date with respect to
information regarding the Property. In the event of the termination of this
Agreement for any reason whatsoever, Buyer shall return to Seller, or destroy,
all documents, work papers, engineering and environmental studies and reports
and all other materials (including all copies thereof obtained from Seller in
connection with the transactions contemplated hereby), in each case to the
extent received from Seller. The provisions of this Section 10.11 shall survive
any termination of this Agreement and shall not be subject to the nine (9) month
limitation set forth in Section 6.2.
Section 10.12    Performance Due On Day Other Than Business Day. If the time
period for the performance of any act called for under this Agreement expires on
a Saturday, Sunday or any other day on which banking institutions in the State
of New York or California are authorized or obligated by law or executive order
to close (a “Holiday”), the act in question may be performed




--------------------------------------------------------------------------------




on the next succeeding day that is not a Saturday, Sunday or Holiday.
Section 10.13    No Joint Venture. Nothing set forth in this Agreement shall be
construed to create a joint venture between Buyer and Seller.
Section 10.14    No Memorandum. Buyer shall not record any memorandum disclosing
this Agreement.
Section 10.15    Waiver of Jury Trial. Each party to this Agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action (each, an “Action”) (a) arising out of this Agreement, including
any present or future amendment thereof or (b) in any way connected with or
related or incidental to the dealings of the parties or any of them with respect
to this Agreement (as hereafter amended) or any other instrument, document or
agreement executed or delivered in connection herewith, or the transactions
related hereto or thereto, in each case whether such Action is now existing or
hereafter arising, and whether sounding in contract or tort or otherwise and
regardless of which party asserts such Action; and each party hereby agrees and
consents that any such Action shall be decided by court trial without a jury.
Notwithstanding the foregoing to the contrary, if the jury trial waiver
contained herein shall be held or deemed to be unenforceable, each party hereto
hereby expressly agrees to submit to judicial reference pursuant to California
Code of Civil Procedure Sections 638 through 645.1 any claim, demand, action or
cause of action arising hereunder for which a jury trial would otherwise be
applicable or available. Pursuant to such judicial reference, the parties agree
to the appointment of a single referee and shall use their good faith efforts to
agree on the selection of a referee. If the parties are unable to agree on a
single a referee, a referee shall be appointed by the court under California
Code of Civil Procedure Sections 638 and 640 to hear any disputes hereunder in
lieu of any such jury trial. Each party acknowledges and agrees that the
appointed referee shall have the power to decide all issues in the applicable
action or proceeding, whether of fact or law, and shall report a statement of
decision thereon; provided, however, that any matters which would not otherwise
be the subject of a jury trial will be unaffected by this waiver and the
agreements contained herein. The parties hereto hereby agree that the provisions
contained herein have been fairly negotiated on an arms-length basis, with both
sides agreeing to the same knowingly and being afforded the opportunity to have
their respective legal counsel consent to the matters contained herein. Any
party to this contract may file an original counterpart or a copy of this
section with any court as written evidence of the consent of the parties hereto
to the waiver of their right to trial by jury and the agreements contained
herein regarding the application of judicial reference in the event of the
invalidity of such jury trial waiver.
Section 10.16    Not an Offer. Presentation of drafts hereof by one party to the
other shall not be deemed an offer, and this Agreement shall only become a
binding and enforceable contract upon execution hereof by both parties.
Section 10.17    Limited Liability. Neither the members, managers, employees or
agents of Seller, nor Seller’s shareholders, officers, directors, employees or
agents shall be liable under this Agreement and all parties hereto shall look
solely to the assets of Seller for the payment of any claim or the performance
of any obligation by Seller. Neither the members, managers, employees or agents
of Buyer, nor Buyer’s shareholders, officers, directors, employees or agents of
shall be liable under this Agreement and all parties hereto shall look solely to
the assets of Buyer for the




--------------------------------------------------------------------------------




payment of any claim or the performance of any obligation by Buyer.
Section 10.18    No Third Party Beneficiaries. Nothing in this Agreement is
intended to benefit any third party, or create any third party beneficiary.
Section 10.19    Time of Essence. Time is of the essence of this Agreement.
Section 10.20    No Waiver. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, nor shall a
waiver in any instance constitute a waiver in any subsequent instance. No waiver
shall be binding unless executed in writing by the party making the waiver.
Section 10.21    Further Acts. Each party, at the request of the other, shall
execute, acknowledge or have notarized (if appropriate) and deliver in a timely
manner such additional documents, and do such other additional acts, also in a
timely manner, as may be reasonably required in order to accomplish the intent
and purposes of this Agreement. Notwithstanding the foregoing, neither party
shall (i) be required to take title to any property, incur any costs or be
subject to any liability whatsoever in connection with its cooperation in a 1031
or like-kind exchange, (ii) if Seller seeks to effect a 1031 or like-kind
exchange, (a) Seller shall indemnify, defend, protect and hold the other party
harmless from and against any and all claims, damages, causes of action or
liabilities arising out of, in connection with, or as a result of any such 1031
exchange, and (b) consummation of the conveyance contemplated by this Agreement
will not be delayed in connection with the implementation of such exchange, nor
will any such exchange be deemed a be a condition to the performance of such
party’s obligations hereunder. The provisions of this Section 10.21 will survive
the Closing.




101282598.7


[NO FURTHER TEXT ON THIS PAGE]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
SELLER:


DWF III 1275 MARKET, LLC,
a Delaware limited liability company
By:
Steven Dietsch            

Name: Steven Dietsch
Title: Authorized Signatory




BUYER:
DOLBY LABORATORIES, INC.,
a California corporation
By:
/s/ Andy Sherman            

Name: Andy Sherman

Title: EVP, General Counsel

6/8/2012










--------------------------------------------------------------------------------


ESCROW AGENT:
The Escrow Agent is executing this Agreement to evidence its agreement to hold
the Deposit and act as escrow agent in accordance with the terms and conditions
of this Agreement.
CHICAGO TITLE COMPANY
By:
/s/ Teresa M. Woest        

Name: Teresa M. Woest
Title: Ast. Vice President










--------------------------------------------------------------------------------


EXHIBIT “A”
Description of the Land


[exhibit102agreementof_image1.gif]


--------------------------------------------------------------------------------




EXHIBIT “B”


Schedule of Assumed Contracts


Contractor
Vendor contact info
Date of Contract
Service
 
 
 
 
Otis Elevator Company
444 Spear Street, Suite 100
January 30, 2012
GMP Contract
 
San Francisco, CA 94105
 
 
 
Attn: David Sheehan
 
 
 
(415) 546-8148
 
 
 
(860) 998-3854 (fax)
 
 
 
 
 
 
Smith-Emery Company
1940 Oakdale Ave
December 16, 2011
Structural Investigation
 
San Francisco, CA 94124
 
Testing
 
Attn: Wylie Stevenson
 
 
 
(415) 642-7326
 
 
 
 
 
 
Swinerton Builders
260 Townsend Street
February 20, 2012
GMP Contract
 
San Francisco, CA 94107
 
 
 
(415) 617-1468
 
 
 
(415) 984-1304 (fax)
 
 
 
 
 
 
Tipping Mar
1906 Shattuck Avenue
October 27, 2011
Frame relocation work
 
Berkeley, CA 94704
 
 
 
Phone: (510) 549-1906
 
 






Exhibit “B” – Disclosure Items    



--------------------------------------------------------------------------------




EXHIBIT “C”
List of Contracts
SERVICE CONTRACTS
Contractor
Vendor contact info
Date of Contract
Service
 
 
 
 
ABM Security
600 Harrison Street, Suite 600
October 6, 2011
On Site Security
 
San Francisco, CA 94107
 
 
 
Attn: Don Meeks
 
 
 
(415) 856-1020
 
 
 
(415) 356-0384 (fax)
 
 
 
 
 
 
AC3
PO Box 507
February 8, 2012
Powered Platform Inspection,
 
Alameda, CA 94501
 
Maintenance & Repairs
 
Attn: Scott McLeod
 
service has been performed
 
(510) 865-2455
 
for 2012
 
(510) 865-0577 (fax)
 
 
 
 
 
 
Backflow Prevention Specialists, Inc.
1131 Elko Drive
October 22, 2011
Backflow maintenance
 
Sunnyvale, CA 94089
 
service has been performed
 
Attn: Benjamin Bennett
 
for 2012
 
(408) 734-3569
 
 
 
(408) 734-3567 (fax)
 
 
 
 
 
 
Intelli-Tech
1031 Serpentine Lane, Suite 101
October 1, 2011
Fire Panel Monitoring
 
Pleasanton, CA 94566
 
 
 
(925) 484-3701
 
 
 
(925) 426-5013 (fax)
 
 
 
 
 
 
Metro Engineering, Inc.
413 NW 69th Street
October 6, 2011
On Site Engineering




Exhibit “C” – List of Contracts    



--------------------------------------------------------------------------------




 
Vancouver, WA 98665
 
 
 
Attn: Andy Rhoades
 
 
 
(360) 694-2090
 
 
 
 
 
 
Metro Services Group
230 California Street, Suite 700
October 6, 2011
Janitorial Services
 
San Francisco, CA 94111
 
 
 
Attn: Larry Garibaldi
 
 
 
(415) 385-9193
 
 
 
 
 
 
Otis Elevator Company
444 Spear Street, Suite 100
September 30, 2011
Lube and Oil and
 
San Francisco, CA 94105
 
Monitoring Elevators
 
Attn: David Sheehan
 
 
 
(415) 546-8148
 
 
 
(860) 998-3854 (fax)
 
 
 
 
 
 
Smith-Emery Company
1940 Oakdale Ave
December 16, 2011
Structural Investigation
 
San Francisco, CA 94124
 
Testing
 
Attn: Wylie Stevenson
 
 
 
(415) 642-7326
 
 
 
 
 
 
 
 
 
 
Swinerton Builders
260 Townsend Street
October 31, 2011
Construction
 
San Francisco, CA 94107
 
 
 
(415) 617-1468
 
 
 
(415) 984-1304 (fax)
 
 
 
 
 
 
W. Bradley Electric, Inc.
90 Hill Road
November 28, 2011
Electrical work
 
Novato, CA 94945
 
 
 
Attn: Rich Evans
 
 
 
(415) 898-1400
 
 
 
(415) 898-5991 (fax)
 
 
 
 
 
 
Tipping Mar
1906 Shattuck Avenue
October 27, 2011
Frame relocation work




Exhibit “C” – List of Contracts    



--------------------------------------------------------------------------------




 
Berkeley, CA 94704
 
 
 
Phone: (510) 549-1906
 
 
 
 
 
 
 
 
 
 



CONSULTING CONTRACTS


Consultant
Date of Contract
Service
 
 
 
Bruce D. Baumann & Associates
January 18, 2012
Preparation, filing, processing of zoning and land use applications
1221 Harrison Street, Suite 22
 
 
San Francisco, CA 94103
 
 
Attn: Bruce Baumann
 
 
 
 
 
The Fire Consultants, Inc.
November 14, 2011
Fire & life safety
1276 Durant Court
 
 
Walnut Creek, CA 94596
 
 
Attn: Jeffrey A. Maddox
 
 
 
 
 
GVK Elevator Consulting Services, Inc.
November 3, 2011
Consultation on elevator refurbishment
1 Pine Street, Suite 2502
 
 
San Francisco, CA 94111
 
 
Attn: George von Klan
 
 
 
 
 
MHC Engineers
December 19, 2011
Mechanical & electrical design
150 8th Street
 
build review
San Francisco, CA 94103
 
 
Attn: Timmy Lai, P.E.
 
 




Exhibit “C” – List of Contracts    



--------------------------------------------------------------------------------




 
 
 
Nichols Booth & Associates
November 11, 2011
Architectural & design services BOMA sq ft calculations
221 Main Street, Suite 525
 
 
San Francisco, CA 94105
 
 
Attn: Daniel Luis
 
 
 
 
 
Simpson Gumpertz & Heger
December 19, 2011
Water testing & destructive
The Landmark @ One Market
 
investigation
San Francisco, CA 94105
 
 
Attn: Jonathan D. Hill, P.E.
 
 
 
 
 
Studios Architecture
November 14, 2011
Fit planning for potential tenants
405 Howard Street, Suite 588
 
 
San Francisco, CA 94105
 
 






Exhibit “C” – List of Contracts    



--------------------------------------------------------------------------------











Exhibit “C” – List of Contracts    



--------------------------------------------------------------------------------




EXHIBIT “D”
Deed


Recording Requested By and
 
When Recorded Return To:
   
 
   
 
   
 
Attention:
Documentary Transfer Tax is not of public record and is shown on a separate
sheet attached to this deed.
 

(Space above this line for Recorder’s use)
GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, DWF III
1275 MARKET, LLC, a Delaware limited liability company (“Grantor”), does hereby
GRANT to                 , a                     , all of that certain real
property in the City of _______________, County of _____________, State of
California, as more particularly described in Exhibit ”A” attached hereto and
made a part hereof (the “Property”), together with all of Grantor’s right, title
and interest in and to all rights-of-way, open or proposed streets, alleys,
easements, strips or gores of land adjacent to such Property and to all
buildings, improvements and structures located on such Property and all fixtures
located at and affixed to any of the foregoing.
SUBJECT TO the matters identified on Exhibit “B” attached hereto.
[Signatures appear on following pages]







Exhibit “D” – Deed    



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has caused this instrument to be executed on this
____ day of ____________, 2012.
GRANTOR:
[INSERT APPLICABLE SIG BLOCK]










State of California    )
) ss.
County of         )




On _________________________ before me, (here insert name and title of the
officer), personally appeared ______________________________, who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument. I certify under
PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.


Witness my hand and official seal.
Signature      (Seal)
 


--------------------------------------------------------------------------------


Exhibit “A” to Deed
Description of Real Property


[exhibit102agreementof_image1.gif]


--------------------------------------------------------------------------------




EXHIBIT “E”
Form of Bill of Sale
For good and valuable consideration, the receipt of which is hereby
acknowledged, DWF III 1275 MARKET, LLC, a Delaware limited liability company
(“Seller”), does hereby sell, transfer, and convey to _______________________, a
___________________ (“Buyer”) all of Seller’s right, title and interest in and
to the Personal Property (as defined in the Purchase Agreement). , including,
without limitation, the Personal Property described in the attached Schedule 1.
Seller has executed this Bill of Sale and BARGAINED, SOLD, TRANSFERRED, CONVEYED
and ASSIGNED the Personal Property and Buyer has accepted this Bill of Sale and
purchased the Personal Property AS IS AND WHEREVER LOCATED, WITH ALL FAULTS AND
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS,
IMPLIED, OR STATUTORY, EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT OF SALE
AND PURCHASE BETWEEN SELLER, AND BUYER, DATED AS OF ____________________, (the
“PURCHASE AGREEMENT”) AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE
INTENTION OF SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, ANY RIGHTS OF BUYER
UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, ANY CLAIM BY
BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, LATENT OR
PATENT, WITH RESPECT TO THE PROPERTY, WARRANTIES CREATED BY AFFIRMATION OF FACT
OR PROMISE AND ANY OTHER WARRANTIES CONTAINED IN OR CREATED BY THE UNIFORM
COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE STATE IN WHICH THE PERSONAL
PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY ANY OTHER LAW.
Buyer expressly acknowledges and affirms the provisions of Sections 6.2, 7.2 and
7.3 of the Purchase Agreement.



Exhibit “E” – Bill of Sale    



--------------------------------------------------------------------------------




Dated this _______ day of ____________________, 2012.
SELLER:
DWF III 1275 MARKET, LLC
 
a Delaware limited liability company
 
By:
 
Name:
Title:
BUYER:
 
 
By:
 
Name:
Title:








Exhibit “E” – Bill of Sale    



--------------------------------------------------------------------------------




EXHIBIT “A” to Bill of Sale
Description of Land


[exhibit102agreementof_image1.gif]



Exhibit “E” – Bill of Sale    



--------------------------------------------------------------------------------


Schedule 1 to Bill of Sale
 


List of Personal Property






--------------------------------------------------------------------------------




EXHIBIT “F”
Form of Assignment and Assumption of Contracts, Warranties Guaranties, Permits
and Licenses and Other Intangible Property
THIS ASSIGNMENT AND ASSUMPTION (the “Assignment”) dated as of
____________________ 2012, is between DWF III 1275 MARKET, LLC, a Delaware
limited liability company (“Assignor”), and ____________________, a
____________________ (“Assignee”).
A.    Assignor owns certain real property and certain improvements thereon
located at ______________________, and more particularly described in Exhibit
“A” attached hereto (as more particularly defined in the Purchase Agreement, the
“Property”).
B.    Assignor and Assignee, entered into an Agreement of Sale and Purchase
dated as of _________________ (the “Purchase Agreement”), pursuant to which
Assignee agreed to purchase the Property from Assignor and Assignor agreed to
sell the Property to Assignee, on the terms and conditions contained therein.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Purchase Agreement.
D.    Assignor desires to assign to Assignee its interest in the Assumed
Contracts, Licenses and Permits and Intangible Property, and Assignee desires to
accept the assignment thereof, on the terms and conditions below.
ACCORDINGLY, the parties hereby agree as follows:
1.    Assignor hereby assigns to Assignee all of Assignor's right, title, and
interest in and to the following, from and after the date hereof:
(a)    the Assumed Contracts;
(b)    to the extent assignable, the Intangible Property; and
(c)    to the extent assignable, the Permits and Licenses.
2.    Assignee hereby accepts the foregoing assignment by Assignor and assumes
all of the Assignor's obligations under the Assumed Contracts from and after the
date hereof and for all unpaid amounts due as of the date hereof under the term
of the Assumed Contracts.
3.    In the event of any dispute between Assignor and Assignee arising out of
the obligations of the parties under this Assignment or concerning the meaning
or interpretation of any provision contained herein, the losing party shall pay
the prevailing party's costs and expenses of such dispute, including, without
limitation, reasonable attorneys' fees and costs.
4.    This Assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

Exhibit “F” – Assignment and Assumption of Contracts

Warranties and Guaranties and Other Intangible Property    



--------------------------------------------------------------------------------




5.    This Assignment shall be governed and construed in accordance with the
laws of the State of California.
6.    This Assignment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
7.    Assignee hereby expressly acknowledges and affirms the provisions of
Sections 6.2, 6.3 and 9.5(a)(ii) of the Purchase Agreement.

Exhibit “F” – Assignment and Assumption of Contracts

Warranties and Guaranties and Other Intangible Property    



--------------------------------------------------------------------------------




Assignor and Assignee have executed this Agreement the day and year first above
written.
ASSIGNOR:
DWF III 1275 MARKET, LLC,
 
a Delaware limited liability company
 
By:
 
Name:
Title:
ASSIGNEE:
 
 
By:
 
Name:
Title:




Exhibit “F” – Assignment and Assumption of Contracts

Warranties and Guaranties and Other Intangible Property    



--------------------------------------------------------------------------------




EXHIBIT “A” to Assignment and Assumption of Contracts,

Warranties and Guaranties, and Other Intangible Property
 

Description of Land
[exhibit102agreementof_image1.gif]

Exhibit “F” – Assignment and Assumption of Contracts

Warranties and Guaranties and Other Intangible Property



--------------------------------------------------------------------------------




Schedule 1 to Assignment and Assumption of Contracts,

Warranties and Guaranties, and Other Intangible Property
List of Assumed Contracts
[to be inserted]





Exhibit “F” – Assignment and Assumption of Contracts

Warranties and Guaranties and Other Intangible Property    



--------------------------------------------------------------------------------




EXHIBIT “G”
Environmental Reports




Environmental Site Assessment, dated April 20, 2011, prepared by AllWest
Environmental, Inc., Project No. 11037.20


Limited Asbestos Sampling report, dated May 4, 2010, prepared by RGA
Environmental, Inc.


Final Report: Post-Construction Ambient Air Sampling Results, dated January 17,
2008, prepared by SCA Environmental, Inc., SCA Project No. B-8758


Asbestos Bulk Sampling report, dated March 24, 1998, prepared by Berg C.I.H.
Inc.


Summary of Asbestos Containing Building Materials, dated February 21, 1996,
prepared by BERG C.I.H., Inc.


Asbestos Investigative Survey Report, dated June 6, 1989, prepared by
Hygienetics, Inc.

Exhibit “G” – Environmental Reports    



--------------------------------------------------------------------------------




EXHIBIT “H”
FORM OF FIRPTA CERTIFICATE
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by ______________________
(“Seller”), Seller hereby certifies the following:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Seller's U.S. employer identification number is (_____) and
3.    Seller's principal place of business is (_____________________________).
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury, the undersigned declares that the undersigned has
examined this certification and to the best of its knowledge and belief, it is
true, correct and complete.
___________________________,
a Delaware limited liability company
By:    
Name:
Title:





Exhibit “H” – Form of FIRPTA Certificate    



--------------------------------------------------------------------------------




EXHIBIT “I”
Depiction of Plaza Area




[exhibit102agreementof_image2.gif]

Exhibit “I” – Depiction of Plaza Area    

